           Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 1 of 78




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
       ZAFTR INC. n/k/a SVELLA                        :
       FINANCIAL CORP.                                :     CIVIL ACTION
       2500, 500 4 Avenue Southwest,                  :
       Calgary, Alberta, Canada                       :     NO.
                                                      :
                            Plaintiff,                :     JURY TRIAL DEMANDED
               v.                                     :
                                                      :
       KEVIN JAMESON LAWRENCE,                        :
       ESQUIRE                                        :
       2023 N. 2nd St., Suite 301                     :
       Harrisburg, PA 17102;                          :
                                                      :
       BVFR & ASSOCIATES, LLC                         :
       2023 N. 2nd St., Suite 301                     :
       Harrisburg, PA 17102;                          :
                                                      :
       JOHN KIRK, ESQUIRE                             :
       225 Wilmington-West Chester Pike               :
       Suite 200                                      :
       Chadds Ford, PA 19317; and                     :
                                                      :
       KIRK LAW PLLC                                  :
       225 Wilmington-West Chester Pike               :
       Suite 200                                      :
       Chadds Ford, PA 19317                          :
                                                      :
                            Defendants.               :


                                           COMPLAINT

        Plaintiff Zaftr Inc., n/k/a Svella Financial Corp. (“Plaintiff” or “Zaftr”), by and through its

undersigned counsel, hereby files this Complaint against Defendants Kevin Jameson Lawrence,

Esquire, BVFR & Associates, LLC, John Kirk, Esquire, and Kirk Law PLLC (collectively

“Defendants”) and in support thereof, avers as follows:




                                                  1

160603.00601/125786042v.3
             Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 2 of 78




                                        INTRODUCTION

        1.      This matter arises out of a scheme to defraud Plaintiff out of millions of dollars

through a series of sham transactions for the sale of Bitcoin (BTC). Defendant Kevin Jameson

Lawrence approached Zaftr, claiming he had previously brokered successful agreements for the

sale and purchase of BTC. Lawrence claimed he had a relationship with a third-party BTC seller,

James Smith, and represented he was appointed as mandate with the authority to act and negotiate

a deal on behalf of the seller. To assist and add an air of legitimacy to the transaction, Lawrence,

an attorney himself, involved attorney John Kirk as counsel for Lawrence and BVFR. Together,

they presented a purchase agreement under which Zaftr would send the purchase funds to Kirk,

who would hold the funds in escrow. Kirk would notify Lawrence that the funds were received,

and Lawrence would in turn notify Smith that he could send Zaftr the BTC. Once the BTC was

delivered, Kirk would release the funds to Lawrence, who would pay Smith.

        2.      To ensure Zaftr would participate in the agreement, Lawrence claimed he had

worked with Smith before and had thoroughly vetted him. Although he would not allow Zaftr to

have any direct contact with Smith, Lawrence provided Zaftr with a copy of Smith’s passport and

attested to the validity of such copy and its accurate representation of Smith.

        3.      Once the agreement was signed, Zaftr sent the required funds to Kirk and awaited

delivery of the BTC. Lawrence and Kirk offered explanations and excuses for the delay, but the

BTC never came. Thus began a string of further fraudulent misrepresentations giving rise to new

agreements that Lawrence and Kirk would offer up in an effort to continue to defraud Zaftr. Their

scheme grew to include international banks and another escrow attorney, whose credentials were

also falsified. As a result of Defendants’ escalating fraud, Zaftr lost not only millions of dollars in

funds paid to Defendants to purchase BTC that Zaftr never received, but millions of dollars more


                                                  2

160603.00601/125786042v.3
             Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 3 of 78




in hedging losses, lost business opportunities and profit. Consequently, Plaintiff has been damaged

in an amount in excess of $32,826,500.00. Plaintiff therefore brings this action against Defendants

to recover the damages it has sustained due to Defendants’ wrongful conduct and their breaches

of the parties’ Agreements.

                                             PARTIES

        4.      Plaintiff Zaftr Inc. is a company incorporated in Canada located at 2500, 500 4

Avenue Southwest, Calgary, Alberta, Canada.

        5.      Defendant Kevin Jameson Lawrence, Esquire (“Lawrence”) is an attorney licensed

to practice law in the Commonwealth of Pennsylvania, with an address of 2023 N. 2nd St., Suite

301, Harrisburg, PA 17102.

        6.      Defendant BVFR & Associates, LLC (“BVFR”) is a Pennsylvania Limited

Liability Company with an address of 2023 N. 2nd St., Suite 301, Harrisburg, PA 17102.

Defendant Lawrence is the CEO & Managing Member of Defendant BVFR.

        7.      Defendant John Kirk, Esquire (“Kirk”) is an attorney licensed to practice law in the

Commonwealth of Pennsylvania, with an address of 225 Wilmington-West Chester Pike, Suite

200, Chadds Ford, PA 19317. Defendant Kirk is the Founding Shareholder of Defendant Kirk

Law PLLC d/b/a Distributed Law Group (“Kirk Law”).

        8.      Defendant Kirk Law is a law firm organized as a Pennsylvania Limited Liability

Company, located at 225 Wilmington-West Chester Pike, Suite 200, Chadds Ford, PA 19317.

                                 JURISDICTION AND VENUE

        9.      The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331 (federal question jurisdiction), because Plaintiff’s federal claims, pursuant to 18 U.S.C. §

1962, arise under the Constitution and laws of the United States. This Court has supplemental


                                                 3

160603.00601/125786042v.3
           Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 4 of 78




jurisdiction over the state law claims set forth herein pursuant to 28 U.S.C. § 1367(a), which

provides that supplemental jurisdiction exists “over all other claims that are so related to claims in

the action . . . that they form part of the same case or controversy under Article III of the United

States Constitution.” 28 U.S.C. § 1367(a).

         10.      This Court also has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1332(a)(2), based upon the diversity of the parties and because the amount in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs.

         11.      This Court has personal jurisdiction over Defendants because they regularly

conduct business within the Commonwealth of Pennsylvania, the transactions and occurrences out

of which this dispute arose transpired within the Commonwealth of Pennsylvania, and the

Agreements giving rise to this dispute were entered into and centered within the Commonwealth

of Pennsylvania. This Court also has personal jurisdiction over Defendants because they have had

sufficient contacts with the Commonwealth of Pennsylvania in relation to the events giving rise to

this dispute to subject them to personal jurisdiction and, moreover, Defendants knowingly and

intentionally caused significant harm to Plaintiff within the Commonwealth of Pennsylvania.

         12.      Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events or

omissions giving rise to this lawsuit occurred in this District, and Defendants consented to venue

in this District as set forth in the parties’ Agreements. Additionally, venue is proper under 28

U.S.C. § 1391 because Defendants Kirk and Kirk Law reside in this District for purposes of venue.

                                    FACTUAL ALLEGATIONS

    I.         The Sale and Purchase Agreement

         13.      On August 25, 2020, Zaftr Inc., Bulk Bitcoin Trader Limited (“BBT”), BVFR, and

Kirk Law entered into a Sales Purchase Agreement to Deliver Bitcoins (the “Purchase


                                                  4

160603.00601/125786042v.3
              Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 5 of 78




Agreement”).1 Under the Purchase Agreement, Zaftr would purchase an aggregate of 10,000 BTC

from BBT in tranches, with a minimum of 200 BTC per tranche.

           14.      As a registered and regulated digital asset company in Canada, Zaftr’s business

involves the buying and selling of BTC on margin for its own behalf. The deal under the Purchase

Agreement was structured by and presented to Zaftr by Lawrence.

           15.      Under the terms of the Purchase Agreement, BBT, represented by its director James

Smith (“Smith”), would sell 200 BTC to Zaftr as the first tranche.

           16.      The Purchase Agreement required that Zaftr would send payment to Kirk as BBT’s

mandate counsel. BVFR, acting through Lawrence, was BBT’s Mandate, and Kirk was BBT’s

Mandate Counsel (i.e., he was counsel to BVFR). The funds were to be sent to Kirk as escrow

counsel and held in escrow with Kirk until the BTC was delivered.

           17.      The Purchase Agreement further stipulated that Kirk would not release payment to

BBT until Zaftr received the BTC. Additionally, under the Purchase Agreement each party agreed

to a non-performance fee of 10% of the tranche amount if any party defaulted in its respective

payment obligations under the Purchase Agreement (the “Non-Performance Fee”).

           18.      The parties further executed an escrow agreement on August 25, 2020 (the “Escrow

Agreement”).2 The Escrow Agreement affirmed that Lawrence on behalf of BVFR had engaged

Kirk to represent Lawrence and BVFR in the transaction.

           19.      Kirk would receive the funds from Zaftr and would retain a one-percent fee for

acting as Lawrence’s and BVFR’s counsel. Pursuant to the Escrow Agreement, the funds from

Zaftr were not to be released to the Seller unless and until 6 block confirmations had occurred for

the delivery of the BTC to Zaftr’s wallet (“Delivery”).


1
    A true and correct copy of the Purchase Agreement is attached hereto as Exhibit A.
2
    A true and correct copy of the Escrow Agreement is attached hereto as Exhibit B.
                                                           5

160603.00601/125786042v.3
               Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 6 of 78




             20.      Kirk Law, BVFR, and Zaftr also entered into an addendum to the Escrow

Agreement (the “BVFR Side Letter”)3 pursuant to which Kirk Law would be permitted to deliver

the Mandate Fee to BVFR before Delivery occurred, provided that BVFR would promptly return

all such amounts to Zaftr within one business day if Delivery did not occur within 24 hours of

Zaftr’s funds being received into the designated Kirk Law IOLTA bank account.

             21.      Concurrent with the signing of the Purchase Agreement, the Escrow Agreement

and the BVFR Side Letter, Lawrence, through Kirk, provided Zaftr with a copy of Smith’s passport

as part of Zaftr’s due diligence. BVFR and Zaftr entered into a limited purpose agency agreement

(the “ID Verification Agreement”)4, pursuant to which Lawrence personally validated and verified

that the passport copy was legitimate and accurately represented Smith, and Lawrence confirmed

that BVFR had direct personal knowledge and business dealings with Smith for the past several

years.

             22.      Throughout the parties’ entire course of dealings, Zaftr’s communications with

Smith and BBT were exclusively through Lawrence and BVFR, as agent for Smith and BBT.

             23.      Smith and BBT did not communicate directly with Zaftr, and Zaftr was not

provided with contact details for BBT, other than through Lawrence and BVFR.

       II.         The First Attempted Transaction for Bitcoin in August 2020

             24.      On August 25, 2020, Lawrence, on behalf of Smith and BBT, fixed the purchase

price for the first tranche of 200 BTC at $2,254,514 (the “August Tranche”).

             25.      Pursuant to the Purchase Agreement and the Escrow Agreement, Zaftr sent

$2,254,514 to Kirk Law, and Kirk confirmed receipt of the funds.

             26.      BBT, however, did not deliver the 200 BTC. Instead, Kirk and Lawrence explained


3
    A true and correct copy of the BVFR Side Letter is attached hereto as Exhibit C.
4
    A true and correct copy of the ID Verification Agreement is attached hereto as Exhibit D.
                                                           6

160603.00601/125786042v.3
               Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 7 of 78




that the failure to provide the Bitcoin was purportedly the result of a timing issue with another

party in a separate transaction.

             27.      On or around September 1, 2020, BVFR and Lawrence advised Zaftr that BBT

would complete the agreed upon transaction if a different procedure were utilized. A new

procedure proposed by Defendants involved a law firm in Malaysia: Sabarudin, Othman & Ho

(“SOH”), represented by Kenneth Gomes (“Gomes”).

             28.      Under the new procedure proposed by Defendants, SOH would act as an escrow

intermediary. Lawrence advised Zaftr that Lawrence and BVFR had previously worked with

Gomes, as well as Gomes’ Bitcoin miner.

             29.      To convince Zaftr of the legitimacy of the transaction, Lawrence advised Zaftr that

he had vetted the SOH bank account “years ago” and that Gomes was the signatory on the account

as well as the managing partner of SOH. All contact information for Gomes was provided through

Lawrence, and Lawrence instructed Plaintiff that Lawrence would manage all communication

involving Gomes.

             30.      On September 4, 2020, Kirk Law returned $1,886,977.60 to Zaftr from the failed

August Tranche. The remaining $367,536.40 was retained by Lawrence and BVFR, subject to the

anticipated successful completion of the parties’ contemplated transaction involving the first

tranche of 200 BTC.

      III.         The Proposed September 2020 Tranche of Bitcoin

             31.      On September 23, 2020, Zaftr, BBT, SOH, and Kirk Law entered into another

agreement (the “Second Escrow Agreement”).5 SOH agreed to act as the escrow attorney using

its account at Hong Leong Bank as the escrow account.



5
    A true and correct copy of the Second Escrow Agreement is attached hereto as Exhibit E.
                                                          7

160603.00601/125786042v.3
            Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 8 of 78




          32.      Under this new arrangement, Smith would send Zaftr 205 BTC upon receipt of

payment for a new tranche in the amount of $2,051,479.08 (the “September Tranche”). This

represented 200 BTC for the first tranche, plus an additional 5 BTC towards the Non-Performance

Fee for BBT’s failure to close the August Tranche. Three additional payments of 5 BTC each

were promised to be delivered to Zaftr with the following three tranches.

          33.      The same day, Zaftr sent $1,683,942.68 to the SOH account. This agreed-upon

amount was the fixed value of the BTC for the September Tranche, less the $367,536.40 BVFR

had kept in connection with the August Tranche.

          34.      Between September 23, 2020 and October 23, 2020, Gomes claimed he needed

additional documents to complete the transaction and that he purportedly had a brother who

worked at Hong Leong Bank who would assist in the transaction. Lawrence advised Zaftr to

comply with Gomes’s requests as the BTC would be delivered immediately upon the funds’

clearing.

          35.      On October 14, 2020, Plaintiff received a telephone call from a woman purporting

to be “Sabrina” from the Anti-Money Laundering/Compliance Department of Hong Leong Bank,

asking questions about the transfer of funds related to the first transaction.

          36.      Plaintiff complied with “Sabrina’s” requests and provided the requested

information regarding the transaction during this call. “Sabrina” then stated that the payment

would clear within seventy-two hours.

    IV.         The Proposed October 2020 Tranche of Bitcoin

          37.      On October 16, 2020, BVFR told Zaftr that BBT had proposed yet another

adjustment to the plan. Defendants told Plaintiff that if Plaintiff would lock-in and send funds for

a further tranche of 305 BTC (including 5 BTC towards the August Tranche Non-Performance


                                                   8

160603.00601/125786042v.3
              Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 9 of 78




Fee), BBT would then deliver the full 510 BTC immediately upon the funds arriving at the bank

and without the requirement for the funds to clear.

           38.      Lawrence told Plaintiff that this would expedite the transaction, as the payment for

the second tranche supposedly would not require clearance for the first set of funds that was already

purportedly on hold.

           39.      On October 20, 2020, Lawrence advised Plaintiff that Gomes purportedly required

that the payment should be sent to the bank account of Conjoin Win International (H.K.) Co.,

Limited at OCBC Singapore. Lawrence advised Plaintiff that Gomes purportedly had control over

the account and that the funds would be held in escrow pending delivery of the BTC.

           40.      Gomes advised Plaintiff that Gomes’ client, Mr. Soo Lee, would purportedly allow

Gomes to use some form of credit line in Lee’s name to pay the BTC seller. Defendants advised

Plaintiff that this would ensure that there would be no further delay in waiting for the funds to

clear and that BBT would deliver the BTC immediately upon the funds arriving at OCBC

Singapore.

           41.      Based upon these representations by Defendants, Plaintiff agreed to proceed with

the new proposed transaction, and, on October 21, 2020, Zaftr, Kirk Law, BVFR, and SOH

executed an Addendum to the Second Escrow Agreement (the “Addendum”).6

           42.      Gomes provided Plaintiff with corporate documentation regarding the

accountholder and a notarized solicitor’s undertaking that Gomes controlled the account and that

the BTC would be delivered to Plaintiff.

           43.      On October 23, 2020, Lawrence set the price of the second tranche of BTC at

$3,668,745.00. Zaftr sent the funds to Kirk Law pursuant to the parties’ new agreement.



6
    A true and correct copy of the Addendum is attached hereto as Exhibit F.
                                                           9

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 10 of 78




        44.     Kirk wired $3,095,120.70 to the OCBC account from the Chase bank account of

Kirk Law.      Defendants retained $573,624.30 of these funds as their payment for the new

transaction subject to the new transaction’s closing successfully.

        45.     On October 23, 2020, Kirk advised that Chase requested confirmation regarding

the wire beneficiary name in order to effect the payment, and shortly thereafter Kirk provided the

same.

        46.     On October 26, 2020, Kirk advised that Kirk received confirmation from Chase

Bank that OCBC had received the funds. Lawrence claimed he provided this verification to Gomes

and requested that BBT send the BTC to Zaftr immediately.

        47.     On October 27, 2020, Gomes claimed the funds had not yet posted and,

notwithstanding the agreement for BTC to be delivered upon the funds being received by OCBC,

Gomes would not advise BBT to release the BTC.

        48.     Between October 27, 2020 and November 5, 2020, Plaintiff sent numerous

communications to Lawrence and Gomes requesting immediate delivery of the 510 BTC.

        49.     On November 5, 2020, Gomes sent an email to Plaintiff stating that the funds had

posted at OCBC, but that he had an argument with the Bitcoin miner who was to provide the BTC

to BBT for the sale, Dr. Ali Akhbar (“Akhbar”). Gomes advised that Akhbar claimed that he did

not believe the funds had cleared, and refused to deliver the BTC.

        50.     Gomes requested payment from Plaintiff of $1,000,000, so that the funds could be

sent to Akhbar without waiting for release of the funds at Hong Leong Bank.

        51.     At this point, Plaintiff stated that no additional funds would be sent, and requested

immediate delivery of the BTC pursuant to the parties’ agreements.

        52.     Plaintiff continued to engage Gomes by messaging and email in an attempt to


                                                 10

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 11 of 78




resolve the matter, requesting that Gomes either release the BTC or return the funds to Plaintiff.

        53.     At the same time, Kirk advised Plaintiff that he had never communicated directly

with Smith or BBT. But Kirk confirmed that Kirk supposedly had been involved in a prior

transaction where Smith had allegedly delivered BTC on short notice.

        54.     On November 9, 2020, Plaintiff again received a call from someone claiming to be

from Hong Leong Bank. This person identified herself as “Sabrina” and asked additional questions

about the transaction.

        55.     “Sabrina” advised Montgomery that, if there were any issues with the transaction,

it would remain on hold for ninety days.

        56.     On November 11 and 13, 2020, Lawrence arranged a call with Akhbar and Plaintiff

to discuss the delivery of the BTC and the issues with Gomes. Akhbar advised that Plaintiff’s

issue was supposedly with Gomes, and no delivery would occur unless Gomes (or Plaintiff) sent

Akhbar additional funds.

        57.     Prior to this call, Lawrence deflected Plaintiff’s questions as to why BBT was not

directly involved in any of the conversations.

        58.     On November 14, 2020, Plaintiff requested that Defendants return the $941,160.70

that was delivered to Kirk Law but which was not sent to Gomes. Kirk returned only $36,687.45

to Plaintiff and advised that all other funds had either been delivered to BVFR or were held for the

benefit of BVFR. BVFR has refused to return any of the funds, claiming that the problems

associated with the transactions purportedly involve only Gomes.

        59.     On November 19, 2020, Gomes sent Zaftr an email asking for an additional

$1,600,000 to close the deal. Gomes also stated that the transactions were private, that the

agreements purportedly only involved him, and that his law firm was not and should not be


                                                 11

160603.00601/125786042v.3
            Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 12 of 78




involved.

        60.     In November 2020, Lawrence advised that his wife required surgery and that it was

a challenging time for him. Nevertheless, publicly available photographs on Lawrence’s wife’s

Facebook page show Lawrence and his wife out during the period in which Lawrence’s wife

supposedly was experiencing significant health issues.

        61.     On December 3, 2020, James Smith, the alleged President and CEO of BBT,

contacted Plaintiff via LinkedIn and WhatsApp. Smith stated that Lawrence would not be pleased

that Smith and Plaintiff were communicating directly. Smith further explained that he was told

the funds Plaintiff had sent for the BTC were supposedly “incomplete.”

        62.     Plaintiff has subsequently learned that the passport Lawrence provided to Plaintiff

as proof of Smith’s identity was, in fact, fraudulent; the James Smith represented in the passport

does not exist; and the photograph of the individual represented in the passport has been used in

other fraudulent activity, namely online dating scams. Further, BBT was dissolved from the UK

companies’ registry on November 3, 2020.

        63.     Plaintiff also learned that Gomes is not, in fact, the managing partner of SOH, nor

a partner at that law firm at all. His title is “Legal Assistant” at SOH, even though he has been an

active lawyer with the Malaysia bar since 1987.

        64.     Lawrence’s misrepresentations to Plaintiff were further revealed when, on

December 3, 2020, Hong Leong Bank confirmed that the payment for the first tranche,

$1,683,942.68, had, in fact, been released to SOH.

        65.     As a result of Defendants’ fraudulent schemes, Plaintiff paid $5,683,536.63 for

BTC that was never delivered to Plaintiff. Defendants have further refused to return these funds

to Plaintiff. Defendants also have tried to force Plaintiff to pay millions of dollars more to


                                                12

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 13 of 78




Defendants in order to obtain the BTC that Defendants have failed to provide under the parties’

agreements.

        66.     Further, under Plaintiff’s business model, Zaftr is able to draw from one of its

shareholders a Bitcoin line of credit (the “LOC”). Under this LOC, Zaftr borrows BTC from its

shareholder and liquidates them in order fund any new purchases of BTC. Zaftr then replenishes

the LOC from the new BTC received from the seller, and profits from the difference in the purchase

price of the new BTC and the sale proceeds of the BTC from the LOC.

        67.     As a result of Defendants’ wrongful actions and fraudulent schemes as pleaded

herein, Plaintiff has been deprived of the 510 BTC that it paid for but never received from

Defendants under the parties’ Agreements. As a result of Defendants’ wrongful actions and

fraudulent schemes as pleaded herein, Plaintiff has also been deprived of an additional 71 BTC

that it was entitled to receive as the Non-Performance Fee for Defendants’ failures to perform

under the parties’ Agreements regarding the August, September, and October Tranches. Plaintiff

has therefore been deprived of a total of 581 BTC by Defendants. As of the filing of this

Complaint, one Bitcoin is worth approximately $56,500. Thus, the current market value of the

581 BTC to which Plaintiff was entitled but never received from Defendants is approximately

$32,826,500.00. As set forth below, Plaintiff is entitled to recover damages arising from the 581

BTC that Defendants never provided to Plaintiff as well as damages arising from the losses

Plaintiff has sustained due to Plaintiff’s inability to fully carry out its normal business operations

due to Defendants’ misconduct and breaches of the parties’ Agreements, together with treble

damages, attorneys’ fees, punitive damages, prejudgment interest and post-judgment interest, an

award of costs of suit, and all other damages recoverable under the law.




                                                 13

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 14 of 78




                            COUNT I – BREACH OF CONTRACT
                           (Purchase Agreement, BVFR Side Letter,
                       ID Verification Agreement, and Escrow Agreement)


        68.     Plaintiff incorporates by reference paragraphs 1-67 as if fully set forth herein.

        69.     Defendants are bound by the terms of the Purchase Agreement, BVFR Side Letter,

ID Verification Agreement, and Escrow Agreement, which are valid and binding contracts

between the parties.

        70.     Pursuant to the Escrow Agreement, the parties agreed that: “Buyer and Seller each

explicitly accept and consent to the exclusive jurisdiction the State and Federal Courts of the

Commonwealth of Pennsylvania, Delaware County, USA in such state and federal courts which

preside and exercise jurisdiction in and for Delaware County, Pennsylvania, for any and all claims

by either Buyer or Seller against Mandate Counsel, and Seller’s Mandate under both this

AGREEMENT and the Sale’s Purchase Agreement.” Exhibit B, Escrow Agreement, ¶ R6.

        71.     Pursuant to the Escrow Agreement, the parties further agreed that: “this Agreement

shall exclusively be governed by the laws of the Commonwealth of Pennsylvania, without regard

to conflict of law principles.” Exhibit B, Escrow Agreement, ¶ R6.

        72.     Pursuant to the Escrow Agreement, the parties also agreed: “that the prevailing

party in any such action brought against either Mandate Counsel, or Seller’s Mandate shall be

entitled to recover its reasonable costs and attorney’s fees for enforcement of this AGREEMENT

or incurred in defense of this Agreement, upon any order, decree, or award of judgment.” Exhibit

B, Escrow Agreement, ¶ R6.

        73.     The signatories to the Escrow Agreement included Plaintiff, Defendant Kirk on

behalf of Defendant Kirk Law and as counsel and agent for Defendants Lawrence and BVFR, and

James Smith on behalf of BBT. The signatories to the Purchase Agreement included Plaintiff, and

                                                 14

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 15 of 78




James Smith on behalf of BBT, although Defendant Lawrence is identified as BBT’s agent for the

transaction and Defendant Kirk Law is identified as Lawrence’s counsel through which the funds

for the purchase of the BTC were required to be sent.

        74.     Pursuant to the ID Verification Agreement (Exhibit D hereto) between Defendant

BVFR and Plaintiff, Defendant Lawrence personally validated and verified that the passport of

Smith that BVFR provided to Zaftr was legitimate and accurately represented Smith. Lawrence

further represented that BVFR had direct personal knowledge and business dealings with Smith

for the past several years. The representations made by Defendants BVFR and Lawrence in the

ID Verification Agreement were patently false, and induced Plaintiff into entering into the BTC

transactions with Defendants.

        75.     Pursuant to the Purchase Agreement (Exhibit A hereto) and the Escrow Agreement

(Exhibit B hereto), Defendants agreed to deliver 200 BTC to Plaintiff once Plaintiff made payment

to Defendants under the Agreements. See Exhibit A, Purchase Agreement at 5; Exhibit B, Escrow

Agreement at 1.

        76.     Pursuant to the Purchase Agreement and the Escrow Agreement, Plaintiff paid

$2,254,514.00 to Defendant Kirk under the August Tranche. Plaintiff, however, never received the

BTC as required by the Purchase Agreement and the Escrow Agreement.

        77.     Although Defendant Kirk returned $1,886,977.60 to Zaftr from the failed August

Tranche, the remaining $367,536.40 was improperly retained by Lawrence and BVFR in violation

of the parties’ Agreements.

        78.     Defendants have breached their obligations under the Purchase Agreement by

failing to deliver any of the required BTC and by failing to return all of the funds paid by Plaintiff

to Defendants in connection with the parties’ transactions.


                                                 15

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 16 of 78




        79.     As a result of Defendants’ breaches of the Purchase Agreement and the Escrow

Agreement, Plaintiff has suffered direct damages in the loss of the funds it paid to SOH in the

amount of $1,683,942.68 with respect to the September Tranche of BTC that Defendants never

delivered to Plaintiff as promised under the parties’ Agreements.

        80.     As a result of Defendants’ breaches of the Purchase Agreement and the Escrow

Agreement, Plaintiff has suffered direct damages in the loss of the funds it paid to Defendants in

the amount of $3,668,745.00 with respect to the October Tranche of BTC that Defendants never

delivered to Plaintiff as promised under the parties’ Agreements.

        81.     Further, pursuant to the BVFR Side Letter (attached hereto as Exhibit C), BVFR

was required to promptly return to Zaftr all amounts paid by Zaftr within one business day if

Delivery of the BTC did not occur within 24 hours of Zaftr’s funds being received into the

designated Kirk Law IOLTA bank account. BVFR did not return the $904,473.25 received by

Defendants, which was not otherwise transferred out in connection with the transactions.

        82.     Although Defendant Kirk returned a very small portion of the funds to Plaintiff

after each of the tranches failed, Defendants never delivered any of the BTC to Plaintiff as required

under the parties’ Agreements. Defendants also failed to return the vast majority of the funds that

Plaintiff paid to Defendants in connection with the parties’ transactions, despite Defendants’ total

failure to provide any of the BTC as required under the parties’ Agreements.

        83.     As a result of Defendants’ breaches of the Purchase Agreement and the Escrow

Agreement, Plaintiff is entitled to all of its attorney’s fees and costs incurred in connection with

bringing this action. See Exhibit B, Escrow Agreement, ¶ R6.




                                                 16

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 17 of 78




        84.     As a result of Defendants’ breaches of the Purchase Agreement and the Escrow

Agreement, Plaintiff also has sustained further damages arising as the natural and foreseeable

consequence of Defendants’ breaches of the parties’ Agreements.

        85.     Under Plaintiff’s business model, Plaintiff is able to draw from one of its

shareholders a Bitcoin line of credit (the “LOC”). Under this LOC, Plaintiff borrows BTC from

its shareholder and liquidates the BTC in order to fund new purchases of BTC. Plaintiff then

replenishes the LOC from the new BTC received from the seller, and profits from the difference

in the purchase price of the new BTC and the sale proceeds of the BTC from the LOC. This allows

Plaintiff to hedge its position, as the sale price of the borrowed BTC and the purchase price of the

new BTC are locked in at the same time.

        86.     For Plaintiff’s purchase of 510 BTC under the September Tranche and the October

Tranche pursuant to the Purchase Agreement, Plaintiff drew on the LOC to obtain 487.88 BTC.

These 487.88 BTC from the LOC were liquidated and the sale proceeds were used to send the

funds for the purchase of the August, September and October Tranches of BTC. The expected

profit for Plaintiff from the transactions was 22.12 BTC. However, Defendants never provided

Plaintiff with any of the 510 BTC that Plaintiff paid for under the parties’ Agreements. Further,

Defendants failed to return nearly any of the funds that Plaintiff sent them in connection with the

parties’ transactions. Consequently, Plaintiff never received either the 510 BTC that Defendants

promised to provide, nor the return of the funds that Plaintiff paid to Defendants. As of the filing

of this Complaint, one Bitcoin is worth approximately $56,500. Thus, the current market value of

the 510 BTC that Plaintiff paid for but never received from Defendants is worth approximately

$28,815,000.      Plaintiff has therefore sustained damages in the amount of approximately

$28,815,000, reflecting the loss of 510 BTC at the current market price of $56,500 per BTC.


                                                17

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 18 of 78




        87.      Plaintiff is also contractually entitled to receive the Non-Performance Fee set forth

in the Purchase Agreement due to Defendants’ failures to perform their obligations under the

parties’ Agreements. The Non-Performance Fee for the August, September, and October Tranches

is 71 BTC, which has a current market value of $4,011,500.00. Between the 510 BTC that Plaintiff

paid for but never received, and the 71 BTC comprising the Non-Performance Fee for the August,

September, and October Tranches, Plaintiff is entitled to receive a total of 581 BTC from

Defendants, which has a current market value of $32,826,500.00. Accordingly, due to Defendants’

breaches of the parties’ Agreements, Plaintiff has sustained damages in the amount of

approximately $32,826,500.00, reflecting the loss of 581 BTC at the current market price of

$56,500 per BTC. Additionally, as a result of Plaintiff’s loss of BTC to replenish its LOC, Plaintiff

has suffered severe and ongoing disruptions to its business operations. Plaintiff is entitled to

recover the losses it has sustained as a result of the severe and ongoing disruptions to its business

operations, which arose as the natural and foreseeable result of Defendants’ breaches of the parties’

Agreements.

              WHEREFORE, Plaintiff demands judgment in its favor and against Defendants, jointly

and severally, in an amount in excess of $32,826,500.00, together with prejudgment interest and

post-judgment interest, an award of costs of suit including Plaintiff’s attorney’s fees, and such

other and further relief as the Court deems proper.

                              COUNT II – BREACH OF CONTRACT
                            (Second Escrow Agreement and Addendum)


        88.      Plaintiff incorporates by reference paragraphs 1-88 as if fully set forth herein.

        89.      Defendants are bound by the terms of the Second Escrow Agreement and

Addendum, which is a valid and binding contract between the parties.


                                                  18

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 19 of 78




        90.     The signatories to the Second Escrow Agreement included Plaintiff, Defendant

Kirk on behalf of Defendant Kirk Law and as counsel and agent for Defendants Lawrence and

BVFR, and James Smith on behalf of BBT. Defendant Lawrence is also identified in the Second

Escrow Agreement as BBT’s agent for the transaction and Defendant Kirk Law is identified as

Lawrence’s counsel through which the funds for the purchase of the BTC were required to be sent.

        91.     The signatories to the Addendum to the Second Escrow Agreement included

Plaintiff, Defendant Kirk on behalf of Defendant Kirk Law and as counsel and agent for

Defendants Lawrence and BVFR, Defendant Lawrence as CEO and Managing Member of BVFR,

and James Smith on behalf of BBT.

        92.     Pursuant to the Second Escrow Agreement, the parties agreed that they: “all

explicitly accept and consent to the exclusive jurisdiction the State and Federal Courts of the

Commonwealth of Pennsylvania, Delaware County, USA in such state and federal courts which

preside and exercise jurisdiction in and for Delaware County, Pennsylvania, for any and all claims

by either Buyer, Seller, or Escrow Counsel, against Mandate Counsel or Seller's Mandate under

both this AGREEMENT and the Sale's Purchase Agreement.”              Exhibit E, Second Escrow

Agreement ¶ R6.

        93.     Pursuant to the Second Escrow Agreement, the parties further agreed that “any

interpretation of this Agreement in regard to Escrow Counsel or Mandate Counsel shall exclusively

be governed by the laws of the Commonwealth of Pennsylvania, without regard to conflict of law

principles.” Exhibit E, Second Escrow Agreement ¶ R6.

        94.     Pursuant to the Second Escrow Agreement, the parties also agreed that “the

prevailing party in any such action brought against either Mandate Counsel, or Seller's Mandate

shall be entitled to recover its reasonable costs and attorney’s fees for enforcement of this


                                               19

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 20 of 78




AGREEMENT or incurred in defense of this Agreement, upon any order, decree, or award of

judgment.” Exhibit E, Second Escrow Agreement ¶ R6.

        95.     Pursuant to the Second Escrow Agreement, Defendants agreed to deliver 205 BTC

to Plaintiff after Plaintiff submitted payment to Defendants. Exhibit E, Second Escrow Agreement

at 2.

        96.     Pursuant to the Second Escrow Agreement, Plaintiff paid $1,683,942.68 to

Defendant Kirk and the amount of $367,536.40 that was retained by Defendants was to be credited

for such September Tranche for a total purchase amount of $2,051,479.08. Plaintiff never received

the BTC as required under the Second Escrow Agreement.

        97.     Defendants have therefore breached their obligations under the Second Escrow

Agreement by failing to deliver any of the required BTC due under the Second Escrow Agreement,

and by failing to return the entire balance paid by Plaintiff.

        98.     Pursuant to the Addendum to the Second Escrow Agreement, the parties agreed

that the Second Escrow Agreement was “amended to reflect five-hundred-and-ten (510) units to

be transferred by Seller to Buyer (the ‘Revised Units’), and Buyer and Seller further agree that the

two-hundred-and-five (205) units referenced in Prior Documents have been paid for in full to

Seller’s Counsel to hold in trust as a fiduciary of Buyer.” Exhibit F, Addendum ¶ 1.

        99.     While Plaintiff paid in full the amount due under the Addendum, Defendants

breached their obligations under the Addendum by failing to deliver any of the required BTC due

under the Addendum, and by failing to return the entire balance paid by Plaintiff.

        100.    As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff has

suffered direct damages in the loss of the funds it paid to Defendants in the amount of




                                                  20

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 21 of 78




$1,683,942.68 with respect to the September Tranche of BTC that Defendants never delivered to

Plaintiff as promised under the parties’ Agreements.

        101.    As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff has

suffered direct damages in the loss of the funds it paid to Defendants in the amount of

$3,668,745.00 with respect to the October Tranche of BTC that Defendants never delivered to

Plaintiff as promised under the parties’ Agreements.

        102.    As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff is entitled

to all of its attorney’s fees and costs incurred in connection with bringing this action. See Exhibit

E, Second Escrow Agreement, ¶ R6.

        103.    As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff has also

sustained further damages arising as the natural and foreseeable consequence of Defendants’

breaches of the parties’ Agreements.

        104.    Under Plaintiff’s business model, Plaintiff is able to draw from one of its

shareholders an LOC. Under the LOC, Plaintiff borrows BTC from its shareholder and liquidates

the BTC in order to fund new purchases of BTC. Plaintiff then replenishes the LOC from the new

BTC received from the seller, and profits from the difference in the purchase price of the new BTC

and the sale proceeds of the BTC from the LOC. This allows Plaintiff to hedge its position, as the

sale price of the borrowed BTC and the purchase price of the new BTC are locked in at the same

time.

        105.    For Plaintiff’s purchase of 510 BTC under the September Tranche and the October

Tranche pursuant to the Purchase Agreement, Plaintiff drew on the LOC to obtain 487.88 BTC.

These 487.88 BTC from the LOC were liquidated and the sale proceeds were used to send the

funds for the purchase of the August, September and October Tranches of BTC. The expected


                                                 21

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 22 of 78




profit for Plaintiff from the transactions was 22.12 BTC. However, Defendants never provided

Plaintiff with any of the 510 BTC that Plaintiff paid for under the parties’ Agreements. Further,

Defendants failed to return nearly any of the funds that Plaintiff sent them in connection with the

parties’ transactions. Consequently, Plaintiff never received either the 510 BTC that Defendants

promised to provide, nor the return of the funds that Plaintiff paid to Defendants. As of the filing

of this Complaint, one Bitcoin is worth approximately $56,500. Thus, the current market value of

the 510 BTC that Plaintiff paid for but never received from Defendants is worth approximately

$28,815,000.      Plaintiff has therefore sustained damages in the amount of approximately

$28,815,000, reflecting the loss of 510 BTC at the current market price of $56,500 per BTC.

        106.    Plaintiff is also contractually entitled to receive the Non-Performance Fee set forth

in the Purchase Agreement due to Defendants’ failures to perform their obligations under the

parties’ Agreements. The Non-Performance Fee for the August, September, and October Tranches

is 71 BTC, which has a current market value of $4,011,500.00. Between the 510 BTC that Plaintiff

paid for but never received, and the 71 BTC comprising the Non-Performance Fee for the August,

September, and October Tranches, Plaintiff is entitled to receive a total of 581 BTC from

Defendants, which has a current market value of $32,826,500.00. Accordingly, due to Defendants’

breaches of the parties’ Agreements, Plaintiff has sustained damages in the amount of

approximately $32,826,500.00, reflecting the loss of 581 BTC at the current market price of

$56,500 per BTC. Additionally, as a result of Plaintiff’s loss of BTC to replenish its LOC, Plaintiff

has suffered severe and ongoing disruptions to its business operations. Plaintiff is entitled to

recover the losses it has sustained as a result of the severe and ongoing disruptions to its business

operations, which arose as the natural and foreseeable result of Defendants’ breaches of the parties’

Agreements.


                                                 22

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 23 of 78




            WHEREFORE, Plaintiff demands judgment in its favor and against Defendants, jointly

and severally, in an amount in excess of $32,826,500.00, together with prejudgment interest and

post-judgment interest, an award of costs of suit including Plaintiff’s attorney’s fees, and such

other and further relief as the Court deems proper.

                            COUNT III – UNJUST ENRICHMENT

        107.    Plaintiff incorporates by reference Paragraphs 1-106 as if set forth fully herein.

        108.    Plaintiff conferred a benefit on Defendants by paying them for BTC as set forth in

the Purchase Agreement, Escrow Agreement, Addendum and Second Escrow Agreement.

        109.    Defendants appreciated the benefit of the funds that Plaintiff paid to Defendants.

        110.    Defendants improperly have maintained possession of these funds, despite failing

to deliver any of the required BTC under the parties’ Agreements.

        111.    In particular, Plaintiff paid Defendants the amount of $2,254,514.00 with respect

to the August Tranche of BTC that Defendants never delivered to Plaintiff as promised under the

parties’ Agreements. Of that amount, only $1,885,977.60 was returned to Plaintiff and

$367,536.40 was retained by Defendants.

        112.    Plaintiff also paid SOH the amount of $1,683,942.68 with respect to the September

Tranche as directed in the Agreements as payment for BTC that Defendants never delivered to

Plaintiff as promised under the parties’ Agreements.

        113.    Plaintiff further paid Defendants the amount of $3,668,745.00 with respect to the

October Tranche for BTC that Defendants never delivered to Plaintiff as promised under the

parties’ Agreements.

        114.    It would be unjust and inequitable to allow Defendants to retain these funds while

having utterly failed to provide any of the BTC that Plaintiff was owed under the parties’


                                                 23

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 24 of 78




Agreements. It would be further unjust and inequitable to allow Defendants to retain the 581 BTC

that Plaintiff was entitled to receive from Defendants under the parties’ Agreements, which has a

current market value of $32,826,500.00.

        WHEREFORE, Plaintiff demands judgment in its favor and against Defendants, jointly

and severally, in an amount in excess of $32,826,500.00, together with prejudgment interest and

post-judgment interest, an award of costs of suit including Plaintiff’s attorney’s fees, and such

other and further relief as the Court deems proper.

                                   COUNT IV- CONVERSION

        115.    Plaintiff incorporates by reference Paragraphs 1-114 as if set forth fully herein.

        116.    Defendants have wrongfully exercised dominion and control over property

belonging to Plaintiff.

        117.    In particular, Plaintiff paid Defendants the amount of $2,254,514.00 with respect

to the August Tranche of BTC that Defendants never delivered to Plaintiff as promised under the

parties’ Agreements. Of that amount, only $1,885,977.60 was returned to Plaintiff and

$367,536.40 was retained by Defendants.

        118.    Plaintiff also paid SOH the amount of $1,683,942.68 with respect to the September

Tranche as directed in the Agreements as payment for BTC that Defendants never delivered to

Plaintiff as promised under the parties’ Agreements.

        119.    Plaintiff also paid Defendants the amount of $3,668,745.00 with respect to the

October Tranche for BTC that Defendants never delivered to Plaintiff as promised under the

parties’ Agreements.

        120.    Plaintiff has therefore suffered, and will continue to suffer, damages including the

loss of the converted property and its inability to use said property in the ordinary course of


                                                 24

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 25 of 78




business. Such damages also include the 581 BTC that Plaintiff was entitled to receive from

Defendants under the parties’ Agreements, which has a current market value of $32,826,500.00.

Such damages further include the losses Plaintiff has sustained as a result of the severe and ongoing

disruptions to its business operations, which arose as the natural and foreseeable result of

Defendants’ deprivation of Plaintiffs’ property.

        WHEREFORE, Plaintiff demands judgment in its favor and against Defendants, jointly

and severally, in an amount in excess of $32,826,500.00, together with prejudgment interest and

post-judgment interest, an award of costs of suit including Plaintiff’s attorney’s fees, and such

other and further relief as the Court deems proper.

   COUNT V - FRAUDULENT MISREPRESENTATION / FRAUDULENT OMISSION

        121.    Plaintiff incorporates by reference Paragraphs 1-120 as if set forth fully herein.

        122.    Defendant Lawrence, in presenting Smith’s fraudulent passport and purporting to

guarantee Smith’s credentials, misrepresented Smith’s identity and Smith’s ability to perform

under the agreements.

        123.    This misrepresentation was material to Zaftr’s participation in the Purchase

Agreement, Escrow Agreement, and Second Escrow Agreement, because the participation of a

known and reliable seller was a necessary condition of the agreement.

        124.    Defendant Lawrence’s misrepresentations were false in that the passport presented

as belonging to Smith was fraudulent, and there is no evidence that the person Defendant Lawrence

purported was Smith had ever successfully delivered BTC in a prior transaction.

        125.    Defendant Lawrence knew or believed that the information he represented about

Smith was false and that the passport he provided was fraudulent.




                                                   25

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 26 of 78




        126.    Defendant Lawrence made further misrepresentations about Gomes to induce

Plaintiff to participate in the Second Escrow Agreement. Defendant Lawrence represented that he

had fully vetted Gomes and the law firm he worked for, represented to Plaintiff that Gomes was a

managing partner at his firm, and that Gomes was the signatory on his firm bank account.

        127.    Defendant Lawrence knew or believed that this information about Gomes was

fraudulent.

        128.    Defendant Lawrence intentionally worked a fraud on Zaftr which, as a party to the

Purchase and Escrow Agreements, had reason to rely on Defendant Lawrence’s representations,

and Defendant Lawrence knew that Zaftr would act in reasonable reliance on his

misrepresentations.

        129.    Defendants were aware that Smith was not the individual he was purported to be,

and that Defendants lacked a seller of BTC who could perform under the parties’ Agreements.

        130.    Defendants were aware that Plaintiff would be providing millions of dollars to them

to purchase BTC that would never be provided to Plaintiff under the parties’ Agreements.

        131.    Defendants’ fraudulent misrepresentations and/or fraudulent omissions induced

Plaintiff to enter into the parties’ Agreements and to pay millions of dollars to Defendants to

purchase BTC, which Defendants never provided or had any intention or ability to provide.

        132.    As a direct and proximate result of Defendants’ misrepresentations and omissions,

Plaintiff has suffered direct damages in the loss of the funds it paid to Defendants in the amount

of $367,536.40, which were not returned in connection with the August Tranche for BTC that

Defendants never delivered to Plaintiff as promised under the parties’ Agreements.

        133.    As a direct and proximate result of Defendants’ fraudulent misrepresentations and

fraudulent omissions, Plaintiff has suffered direct damages in the loss of the funds it paid to


                                                26

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 27 of 78




Defendants in the amount of $1,683,942.68 with respect to the September Tranche of BTC that

Defendants never delivered to Plaintiff as promised under the parties’ Agreements.

        134.    As a direct and proximate result of Defendants’ fraudulent misrepresentations and

fraudulent omissions, Plaintiff has suffered direct damages in the loss of the funds it paid to

Defendants in the amount of $3,668,745.00 with respect to the October Tranche of BTC that

Defendants never delivered to Plaintiff as promised under the parties’ Agreements.

        135.    As a direct and proximate result of Defendants’ fraudulent misrepresentations and

fraudulent omissions, Plaintiff has also sustained damages arising as the natural and foreseeable

consequence of Defendants’ misconduct.

        136.    For Plaintiff’s purchase of 510 BTC under the September Tranche and the October

Tranche pursuant to the Purchase Agreement, Plaintiff drew on the LOC to obtain 487.88 BTC.

These 487.88 BTC from the LOC were liquidated and the sale proceeds were used to send the

funds for the purchase of the August, September and October Tranches of BTC. The expected

profit for Plaintiff from the transactions was 22.12 BTC. However, Defendants never provided

Plaintiff with any of the 510 BTC that Plaintiff paid for under the parties’ Agreements. Further,

Defendants failed to return nearly any of the funds that Plaintiff sent them in connection with the

parties’ transactions. Consequently, Plaintiff never received either the 510 BTC that Defendants

promised to provide, nor the return of the funds that Plaintiff paid to Defendants. As of the filing

of this Complaint, one Bitcoin is worth approximately $56,500. Thus, the current market value of

the 510 BTC that Plaintiff paid for but never received from Defendants is worth approximately

$28,815,000.      Plaintiff has therefore sustained damages in the amount of approximately

$28,815,000, reflecting the loss of 510 BTC at the current market price of $56,500 per BTC.

Plaintiff has also sustained damages arising from the 71 BTC that it was entitled to receive


                                                27

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 28 of 78




comprising the Non-Performance Fee for the August, September, and October Tranches, which

has a current market value of $4,011,500.00.

        137.    As a direct and proximate result of Defendants’ fraudulent misrepresentations and

fraudulent omissions, Plaintiff has sustained damages in an amount in excess of $32,826,500.00.

        WHEREFORE, Plaintiff demands judgment in its favor and against Defendants, jointly

and severally, in an amount in excess of $32,826,500.00, together with punitive damages,

prejudgment interest and post-judgment interest, an award of costs of suit including Plaintiff’s

attorney’s fees, and such other and further relief as the Court deems proper.

        COUNT VI - NEGLIGENT MISREPRESENTATION / NONDISCLOSURE

        138.    Plaintiff incorporates by reference Paragraphs 1-137 as if set forth fully herein.

        139.    Defendant Lawrence, in presenting Smith’s fraudulent passport, confirming the

veracity of said passport and purporting to guarantee Smith’s credentials, misrepresented Smith’s

identity and Smith’s ability to perform under the agreements.

        140.    This misrepresentation was material to Zaftr’s participation in the Purchase

Agreement, Escrow Agreement, and Second Escrow Agreement because the participation of a

known and reliable seller was a necessary condition of the agreement.

        141.    Defendant Lawrence’s misrepresentations were false in that the passport presented

as belonging to Smith was fraudulent, and there is no evidence that the person Defendant Lawrence

purported was Smith had ever successfully delivered BTC in a prior transaction.

        142.    Defendant Lawrence knew or should have known that the information he

represented about Smith was false and that the passport he provided was fraudulent.

        143.    Defendant Lawrence made further misrepresentations about Gomes to induce

Plaintiff to participate in the Second Escrow Agreement. Defendant Lawrence represented that he


                                                 28

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 29 of 78




had fully vetted Gomes and the law firm he worked for, represented to Plaintiff that Gomes was a

managing partner at his firm, that Gomes was the signatory on his firm bank account, and that

Lawrence had worked with Gomes and Gomes’ Bitcoin miner before.

        144.    Defendant Lawrence knew or should have known that this information about

Gomes was fraudulent.

        145.    Defendant Lawrence knew or should have known that Zaftr, as a party to the

Purchase and Escrow Agreements, had reason to rely on Defendant Lawrence’s representations,

and Defendant Lawrence knew or should have known that Zaftr would act in reasonable reliance

on his misrepresentations.

        146.    Defendants were aware or should have been aware that Smith was not who we

purported to be and that Defendants lacked a seller of BTC who could perform under the parties’

Agreements.

        147.    Defendants were aware or should have been aware that Plaintiff would be providing

millions of dollars to them to purchase BTC that would never be provided to Plaintiff under the

parties’ agreements.

        148.    Defendants’ misrepresentations and omissions induced Plaintiff to enter into the

parties’ Agreements and to pay millions of dollars to Defendants to purchase BTC, which

Defendants never provided to Plaintiff.

        149.    As a direct and proximate result of Defendants’ misrepresentations and omissions,

Plaintiff has suffered direct damages in the loss of the funds it paid to Defendants in the amount

of $367,536.40, which were not returned in connection with the August Tranche for BTC that

Defendants never delivered to Plaintiff as promised under the parties’ Agreements.




                                               29

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 30 of 78




        150.    As a direct and proximate result of Defendants’ misrepresentations and omissions,

Plaintiff has suffered direct damages in the loss of the funds it paid to SOH in the amount of

$1,683,942.68 with respect to the September Tranche for BTC that Defendants never delivered to

Plaintiff, as promised under the parties’ Agreements.

        151.    As a direct and proximate result of Defendants’ misrepresentations and omissions,

Plaintiff has suffered direct damages in the loss of the funds it paid to Defendants in the amount

of $3,668,745.00 with respect to the October Tranche for BTC that Defendants never delivered to

Plaintiff, as promised under the parties’ Agreements.

        152.    As a direct and proximate result of Defendants’ misrepresentations and omissions,

Plaintiff also has sustained damages arising as the natural and foreseeable consequence of

Defendants’ misconduct.

        153.    For Plaintiff’s purchase of 510 BTC under the September Tranche and the October

Tranche pursuant to the Purchase Agreement, Plaintiff drew on the LOC to obtain 487.88 BTC.

These 487.88 BTC from the LOC were liquidated and the sale proceeds were used to send the

funds for the purchase of the August, September and October Tranches of BTC. The expected

profit for Plaintiff from the transactions was 22.12 BTC. However, Defendants never provided

Plaintiff with any of the 510 BTC that Plaintiff paid for under the parties’ Agreements. Further,

Defendants failed to return nearly any of the funds that Plaintiff sent them in connection with the

parties’ transactions. Consequently, Plaintiff never received either the 510 BTC that Defendants

promised to provide, nor the return of the funds that Plaintiff paid to Defendants. As of the filing

of this Complaint, one Bitcoin is worth approximately $56,500. Thus, the current market value of

the 510 BTC that Plaintiff paid for but never received from Defendants is worth approximately

$28,815,000.      Plaintiff has therefore sustained damages in the amount of approximately


                                                30

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 31 of 78




$28,815,000, reflecting the loss of 510 BTC at the current market price of $56,500 per BTC.

Plaintiff has also sustained damages arising from the 71 BTC that it was entitled to receive

comprising the Non-Performance Fee for the August, September, and October Tranches, which

has a current market value of $4,011,500.00.

        154.    As a direct and proximate result of Defendants’ misrepresentations and omissions,

Plaintiff has sustained damages in an amount in excess of $32,826,500.00.

        WHEREFORE, Plaintiff demands judgment in its favor and against Defendants, jointly

and severally, in an amount in excess of $32,826,500.00, together with punitive damages,

prejudgment interest and post-judgment interest, an award of costs of suit including Plaintiff’s

attorney’s fees, and such other and further relief as the Court deems proper.

                              COUNT VII - CIVIL CONSPIRACY

        155.    Zaftr incorporates by reference Paragraphs 1-154 as if set forth fully herein.

        156.    Defendants acted with a common purpose to induce Zaftr to enter into a series of

agreements while Defendants had neither the intention nor the ability to perform under the parties’

Agreements.

        157.    Defendants acted intentionally and with the improper purpose of inducing Zaftr to

contract for the purchase of BTC in a series of escalating agreements, without ever delivering any

of the required BTC.

        158.    Defendant Lawrence together with Defendant BVFR acted intentionally and with

the improper purpose of providing false information about Defendant Lawrence’s prior

experiences with Smith.

        159.    Defendant Lawrence together with BVFR also acted intentionally and with the

improper purpose of providing false information by providing a fraudulent passport to Plaintiff to


                                                 31

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 32 of 78




purportedly verify Smith’s identity and by confirming the veracity of the passport and purporting

to verify the identity and likeness of Smith.

        160.    The transmissions of these false representations and a copy of the fraudulent

passport constitute overt acts done in furtherance of this common purpose.

        161.    Defendant Kirk together with Defendant Kirk Law intentionally joined and

participated in the aforementioned conspiracy to induce Zaftr to contract for the purchase of BTC

when Kirk and his law firm agreed to act as “mandate counsel” for Defendant Lawrence and

Defendant BVFR.

        162.    Defendant Kirk together with Defendant Kirk Law also furthered their involvement

in the conspiracy when they retained Zaftr’s funds for the benefit of Defendant Lawrence and

Defendant BVFR, despite Defendants’ repeated non-performance under the Parties’ agreements.

        163.    These acts by Defendant Kirk and Defendant Kirk Law constitute overt acts done

in furtherance of Defendants’ common purpose.

        WHEREFORE, Plaintiff demands judgment in its favor and against Defendants, jointly

and severally, in an amount in excess of $32,826,500.00, together with punitive damages,

prejudgment interest and post-judgment interest, an award of costs of suit including Plaintiff’s

attorney’s fees, and such other and further relief as the Court deems proper.

                         COUNT VIII – RACKETEER INFLUENCED
                       AND CORRUPT ORGANIZATIONS ACT (RICO)

                                            CLAIM 1
                                        18 U.S.C. § 1962(c)


        164.    Zaftr incorporates by reference Paragraphs 1-163 as if set forth fully herein.




                                                 32

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 33 of 78




         165.    Defendants associated together for a common purpose to create fraudulent schemes

to induce Zaftr to pay millions of dollars to Defendants for BTC that would never be provided to

Zaftr.

         166.    Defendants had a formal or informal organization in that Defendant Lawrence

would approach a buyer such as Zaftr, and would falsely attest to the seller’s credentials and

experience in the sale of large amounts of BTC. Defendant Kirk would then prepare Purchase

Agreements and Escrow Agreements, wherein he would act as “mandate counsel” for Defendant

Lawrence, promising to hold a buyer’s funds until the seller provides the BTC. In brokering these

agreements, Defendant Lawrence would use his company Defendant BVFR while Defendant Kirk

would use his law firm Defendant Kirk Law to add a sense of legitimacy to the fraudulent

transactions.

         167.    The fraudulent schemes by Defendants would continue to escalate in that they

would require Zaftr to progressively provide more funds in order to unlock the BTC that

Defendants kept promising to provide. Defendants would then disburse the buyer’s funds while

failing to provide any BTC and while blaming their non-performance on the purported actions of

third parties.

         168.    Defendant Lawrence and Defendant Kirk were aware of at least the general

existence of the enterprise and knew that it extended beyond each of their individual roles.

         169.    The enterprise created by Defendant Lawrence and Defendant Kirk had an effect

upon interstate commerce.

         170.    Defendant Lawrence and Defendant Kirk, individually and through the entities they

controlled, participated in the conduct, affairs, or operation of this enterprise through a pattern of

racketeering activity involving a scheme to create fraudulent BTC transactions involving


                                                 33

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 34 of 78




misrepresentations that were transmitted via the wire, thereby constituting wire fraud under 18

U.S.C. §§ 1341 and 1343.

        171.    Defendants knowingly participated in and furthered this scheme through numerous

acts of wire fraud. Indeed, Defendants Lawrence and Kirk, having devised a scheme or artifice to

defraud, or for obtaining money or other property by means of false or fraudulent pretenses or

representations, and for the purpose of executing such scheme or artifice or attempting to do so,

sent numerous emails and messages by WhatsApp and other means in correspondences that

included Zaftr and Defendants.

        172.    The numerous transmittals of fraudulent misrepresentations about the nature of the

parties and the BTC transactions constitute a pattern, and pose a threat of continued fraudulent

activity with respect to repeating this scheme with other potential buyers. These acts are also

interrelated by distinguishing characteristics, and are not isolated events.

        173.    Alternatively, the above acts are a regular way of conducting Defendant

Lawrence’s ongoing business as an investment advisor or banker. Likewise, the above acts are

also a regular way of conducting Defendant Kirk’s ongoing legal practice.

        174.    Zaftr has suffered an injury to its business in the buying and selling of BTC,

including harm to its reputation and the forced disruption of its business activities.

        WHEREFORE, Plaintiff Zaftr Inc. demands judgment in its favor and against Defendants,

jointly and severally, an amount in excess of $32,826,500.00, together with treble damages,

attorneys’ fees, punitive damages, prejudgment interest and post-judgment interest, an award of

costs of suit, and all other damages recoverable under the law as well as such other and further

relief as the Court deems proper.




                                                 34

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 35 of 78




                                            CLAIM 2
                                        18 U.S.C. § 1962(b)

        175.    Zaftr incorporates by reference Paragraphs 1-174 as if set forth fully herein.

        176.    Through the above pattern of racketeering activity, Defendants acquired and/or

maintained an interest in, or controlled an enterprise engaged in interstate commerce that was

connected to the pattern of racketeering activity.

        177.    Zaftr has suffered an injury to its business in the buying and selling of BTC,

including harm to its reputation and the forced disruption of its business activities. This injury

was caused by Defendants’ acquisition or control of the enterprise, and was independent from the

injury caused by the pattern of racketeering.

        178.    This injury was proximately caused by the racketeering activity engaged in by

Defendants, in that the acts described above forced Zaftr to expend substantial sums of money to

address the severe disruptions to its business operations and to recover the millions of dollars in

funds it paid to Defendants for BTC that it never received.

        WHEREFORE, Plaintiff Zaftr Inc. demands judgment in its favor and against Defendants,

jointly and severally, an amount in excess of $32,826,500.00, together with treble damages,

attorneys’ fees, punitive damages, prejudgment interest and post-judgment interest, an award of

costs of suit, and all other damages recoverable under the law as well as such other and further

relief as the Court deems proper.

                                            CLAIM 3
                                        18 U.S.C. § 1962(a)

        179.    Zaftr incorporates by reference Paragraphs 1-178 as if set forth fully herein.

        180.    Defendants Lawrence and Kirk derived income from the above pattern of

racketeering activity. Defendant Kirk received fees for his legal services and retains funds in


                                                 35

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 36 of 78




escrow for Defendants. Defendant Lawrence also received a fee for negotiating the transactions

and acting as the seller’s mandate.

        181.    Defendant Lawrence and Defendant Kirk invested income from racketeering

activities into the enterprise and/or used such income to operate the enterprise.

        182.    Zaftr has suffered an injury to its business in the buying and selling of BTC,

including harm to its reputation and the forced disruption of its business activities.

        183.    This injury was proximately caused by the racketeering activity engaged in by

Defendants in that the acts described above forced Zaftr to expend substantial sums of money to

address the severe disruptions to its business operations and to recover the millions of dollars in

funds it paid to Defendants for BTC that it never received.

        WHEREFORE, Plaintiff Zaftr Inc. demands judgment in its favor and against Defendants

Kevin J. Lawrence, John Kirk, BVFR & Associates, and Kirk Law PLLC for an amount in excess

of $32,826,500.00, together with treble damages, attorneys’ fees, punitive damages, prejudgment

interest and post-judgment interest, an award of costs of suit, and such other relief and further relief

as the Court deems proper.

                                             CLAIM 4
                                         18 U.S.C. § 1962(d)

        184.    Zaftr incorporates by reference Paragraphs 1-183 as if set forth fully herein.

        185.    Defendants knowingly and willfully became members of the aforementioned

conspiracy in that they agreed to participate, directly or indirectly, in the affairs of the enterprise

to accomplish the objective of the enterprise—i.e., to defraud Zaftr out of millions of dollars under

the guise of arranging purportedly legitimate purchase transactions for BTC.

        186.    Defendants knew that their predicate acts were part of a pattern of racketeering

activity and engaged in the commission of those acts to further the scheme described above.

                                                  36

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 37 of 78




Specifically, Defendants engaged in a scheme or artifice to defraud by transmitting fraudulent

misrepresentations to induce Zaftr to contract with them and send millions of dollars to Defendants

for the purchase of BTC that would never be provided to Zaftr.

        187.    In furtherance of said deception, Defendants made, or caused to be made, false or

misleading statements regarding the credentials and authenticity of the seller with whom they

purported to work.

        188.    Because the representations Defendants made about the seller and other involved

parties were false (and were known to be false), Defendants conspired and/or schemed to defraud

Zaftr by use of such fraud.

        189.    Zaftr has suffered an injury to its business in the buying and selling of BTC,

including harm to its reputation and the forced disruption of its business activities.

        190.    This injury was proximately caused by the racketeering activity engaged in by

Defendants, in that the acts described above forced Zaftr to expend substantial sums of money to

address the severe disruptions to its business operations and to recover the millions of dollars in

funds it paid to Defendants for BTC that it never received.

            WHEREFORE, Plaintiff Zaftr Inc. demands judgment in its favor and against

Defendants Kevin J. Lawrence, John Kirk, BVFR & Associates, and Kirk Law PLLC for an

amount in excess of $32,826,500.00, together with treble damages, attorneys’ fees, punitive

damages, prejudgment interest and post-judgment interest, an award of costs of suit, and such

other relief and further relief as the Court deems proper.

                            COUNT IX – DECLARATORY JUDGMENT


        191.    Plaintiff incorporates by reference paragraphs 1-190 as if fully set forth herein.



                                                 37

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 38 of 78




        192.    The Purchase Agreement (Exhibit A hereto), Escrow Agreement (Exhibit B

hereto), BVFR Side Letter (Exhibit C hereto), ID Verification Agreement (Exhibit D hereto)

Second Escrow Agreement (Exhibit E hereto), and Addendum (Exhibit F hereto), are valid and

binding agreements between the parties.

        193.    Pursuant to the Purchase Agreement and Escrow Agreement, Defendants agreed to

deliver 200 BTC once Zaftr submitted payment to Defendants. Exhibit A, Purchase Agreement at

5; Exhibit B, Escrow Agreement at 1.

        194.    Pursuant to the Second Escrow Agreement, Defendants agreed to deliver 205 BTC

once Zaftr submitted payment to Defendants. Exhibit E, Second Escrow Agreement at 2.

        195.    Pursuant to the Purchase Agreement and Escrow Agreement, Zaftr paid $2,254,514

to Defendants. Zaftr never received the BTC as required by the Purchase Agreement and Escrow

Agreement.

        196.    Pursuant to the Second Escrow Agreement, Zaftr paid $1,683,942.68 to

Defendants. Zaftr never received the BTC as required by the Second Escrow Agreement.

        197.    Defendants have therefore breached their obligations under the parties’ Agreements

by failing to deliver any of the required BTC due under the Agreements, and by failing to return

the entire balance paid by Zaftr.

        198.    As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff has

suffered direct damages in the loss of the funds it paid to Defendants in the amount of $367,536.40

which were not returned in connection with the August Tranche for BTC that Defendants never

delivered to Plaintiff as promised under the parties’ Agreements.

        199.    As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff has

suffered direct damages in the loss of the funds it paid to SOH in the amount of $1,683,942.68


                                                38

160603.00601/125786042v.3
            Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 39 of 78




with respect to the September Tranche as directed in the Agreements as payment for BTC that

Defendants never delivered to Plaintiff as promised under the parties’ Agreements.

           200.   As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff has

suffered direct damages in the loss of the funds it paid to Defendants in the amount of

$3,668,745.00 with respect to the October Tranche for BTC that Defendants never delivered to

Plaintiff as promised under the parties’ Agreements.

           201.   As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff is entitled

to all of its attorney’s fees and costs incurred in connection with bringing this action. See Exhibit

B, Escrow Agreement, ¶ R6; Exhibit E, Second Escrow Agreement, ¶ R6.

           202.   As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff is entitled

to the Non-Performance Fee for each of the August Tranche, September Tranche, and October

Tranche, being the amount of 71 BTC (equivalent to approximately $4,011,500.00 at current BTC

prices).

           203.   As a result of Defendants’ breaches of the parties’ Agreements, Plaintiff also has

sustained damages arising as the natural and foreseeable consequence of Defendants’ breaches of

the parties’ Agreements in an amount in excess of $32,826,500.00.

           204.   The facts set forth above demonstrate the existence of an actual, justiciable

controversy between Plaintiff and Defendant involving specific, adverse claims that are ripe for

adjudication. All facts necessary for an adjudication have occurred.

           205.   The Court is vested with the power to declare the rights, status, and other legal

relations of the parties, having the force and effect of a final judgment and to enter such other and

further relief as may be necessary or proper under the circumstances.




                                                   39

160603.00601/125786042v.3
            Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 40 of 78




          206.   Plaintiffs has a direct, substantial and present interest in obtaining a clear judicial

declaration concerning these matters as detailed above. A declaratory judgment also will resolve

the differences between the parties concerned, as to their legal rights, concerning these matters as

detailed above, and could serve as a basis, if necessary or proper, for the award of supplemental

relief.

          207.   Plaintiff therefore asks the Court, in the exercise of its discretion, to award the

requested declaratory relief in addition to the legal relief sought in this action.

             WHEREFORE, Plaintiff respectfully requests that this Honorable Court declare

through entry of a judgment that:

          (a) Defendants have breached their duties to Plaintiffs with respect to the Purchase
              Agreement, Escrow Agreement, BVFR Side Letter, ID Verification Agreement,
              Second Escrow Agreement, and Addendum;

          (b) Plaintiff is entitled to a return of all of the funds it paid to Defendants, pursuant to the
              parties’ Agreements for the BTC that Defendants never delivered to Plaintiff;

          (c) As a direct and proximate result of Defendants’ breaches of their duties to Plaintiff with
              respect to the Purchase Agreement, Escrow Agreement, BVFR Side Letter, ID
              Verification Agreement, Second Escrow Agreement, and Addendum, Plaintiff is
              entitled to the Non-Performance Fee for each of the August Tranche, September
              Tranche, and October Tranche, in the amount of 71 BTC;

          (d) As a direct and proximate result of Defendants’ breaches of their duties to Plaintiff with
              respect to the Purchase Agreement, Escrow Agreement, BVFR Side Letter, ID
              Verification Agreement, Second Escrow Agreement, and Addendum, Plaintiff has
              suffered direct and consequential damages in an amount in excess of $32,826,500.00;

          (e) Plaintiff is entitled to an award of its attorney’s fees and costs incurred in connection
              with bringing this action pursuant to the Escrow Agreement and the Second Escrow
              Agreement;

          (f) Plaintiff is entitled to an award treble damages, punitive damages, prejudgment interest,
              and post-judgment interest; and

          (g) Plaintiff is entitled to such other and further relief that this Honorable Court deems
              proper.


                                                    40

160603.00601/125786042v.3
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 41 of 78




                                       JURY DEMAND

        Plaintiff, by and through its undersigned counsel, hereby demands a trial by jury on all

issues so triable.

                                                    BLANK ROME LLP

Dated: May 12, 2021                            By: s/ Lewis W. Schlossberg
                                                   Joseph G. Poluka (Pa. ID No. 42035)
                                                   Lewis W. Schlossberg (Pa. ID No. 91773)
                                                   Taylor K. Lake (Pa. ID No. 323120)
                                                   Blank Rome LLP
                                                   One Logan Square
                                                   130 N. 18th St.
                                                   Philadelphia, PA 19103
                                                   (215) 569-5500
                                                   Attorneys for Plaintiff
                                                   Zaftr Inc.




                                               41

160603.00601/125786042v.3
Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 42 of 78




                EXHIBIT A
      Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 43 of 78


                         Date: August __,
                                      25 2020
    UNIDROIT <> SALES PURCHASE AGREEMENT TO DELIVER BITCOINS <>
                              UNCITRAL
                 CONTRACT CODE: 02202020343BVFR1975

This is a legally binding contract between Bulk Bitcoin Trader Ltd. a business organized
under the laws of the United Kingdom of Great Britain and Northern Ireland, with
Registered Office at Kemp House 160 City Road, London, United Kingdom, EC1V 2NX
represented by Mr. James Smith, Director, (SELLER) and Zaftr Inc., represented by Mr.
Nathan Montgomery, CEO, a Canadian based Corporation duly organized under the laws
of the Province of Alberta, Canada, having principal place of business and Registered
Office Address at Suite 2500, 500 4th Ave., Calgary, Alberta, Canada, T2P 2V6 (BUYER)
is effective as of August __,
                          25 2020.

(Referred to jointly as the “Parties” and individually as a “Party”)

   1. This is an agreement for SELLER to deliver a minimum of 200 BTC as a test
      tranche, in exchange for __________
                                   TBD        Thousand United States Dollars and _____
                                                                                    TBD
      Cents only (USD $___________.) being wired to the SELLER nominated Mandate
                             TBD
      Counsel, as herein below defined. This price shall be accepted by Seller as
      suffficient payment for the 200 BTC test TRANCHE only. Thereafter upon
      successful delivery thereof, with rolls and extensions, not less than 200-500
      BITCOIN (BTC) as part of a contract for 10,000 BTC as mutually-agreed
      between the parties hereto, in exchange for wire transfer payments, of United
      States Dollars (USD) equal to 98% of the BTC market rate (which represents 2%
      total net discount to Buyer with 2% discount deducted from the market price and
      2% in Commissions to Buyer and Seller team of introducing parties and referral
      partners that Seller's and Seller's Mandate Counsel ("Mandate Counsel") shall
      deliver, based upon the website www.blockchain.com on the date that Buyer's
      funds payable via wire transfer clears the corporate law firm account of the Seller's
      and Seller's Mandate Counsel designated herein below and as required in the
      related AGREEMENT FOR ADMINISTRATION OF FEES AND COMMISSIONS
      FROM SALE AND PURCHASE OF BITCOIN COMMODITY (“Administration
      Agreement”) to be signed by Buyer and Seller. Buyer and Seller hereto Warrant
      and Agree that no discount shall be applied to any BTC purchase less than 200
      BTC.

       Buyer and Seller further Warrant and Agree that the sales price to the Seller as
       well as the separate commissions to be paid to the Sell Side Team and Buy Side
       Team shall be payable from net proceeds due to Seller, and are separate and
       distinct from the Seller Mandate Fee, which shall be segregated and payable by
       Mandate Counsel upon receipt of said funds per each BTC TRANCHE purchased
       by the Buyer.

DEFINITIONS

   2. Bitcoins, abbreviated BTC, are electronic units of stored value, useful as “virtual
      currency” in various online games and environments. Bitcoins are managed by the
    Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 44 of 78


     software program Bitcoin         by   Satoshi    Nakamoto,     as    described    at
     http://www.blockchain.com.

  3. A Bitcoin address is an endpoint for receiving payment. Bitcoins are delivered by
     assigning them to a Bitcoin address using the Bitcoin software program or
     functional equivalent. The fact that a transfer of Bitcoins has taken place can be
     validated through a software utility known as a Bitcoin “block explorer” such as the
     one available at http://www.blockchain.com.

TRANSACTION PROCEDURE

  4. A. Buyer provides its Client Intake Sheet (“CIS”) and Proof of Funds (“POF”) for a
     test Tranche of not less than 200 BTC, to the attention of the Seller's Mandate: Dr.
     Jameson Lawrence, ESQ. via e-mail at Drjbvfr@gmail.com.

     B. Buyer & SELLER will sign this SALES Purchase Agreement (SPA) for BTC
     along with the related Administration Agreement that will govern where Buyer BTC
     purchase funds must be sent PRIOR to any BTC delivery from Seller to the Buyer's
     designated wallet address which is set forth below herein.

     C. Thereafter Buyer and Seller warrant and agree that BTC shall only be delivered
     to Buyer AFTER Seller's Mandate Counsel receives payment from Buyer via wire
     transfer and those funds have cleared the designated accounts as set forth in the
     related Administration Agreement and said funds are fully available. Then Mandate
     Counsel will notify Seller Mandate of funds availability and notify Seller of funds
     availability and thereafter Seller will immediately send an equivalent BTC amount
     equal to the face value of Buyer's funds in United States Dollars (after applicable
     discounts to Buyer and all fees and commissions are accounted for by Mandate
     Counsel). Buyer will be deemed to have accepted the proffered BTC from the
     Seller upon 6 block confirmations by Buyer and Seller herein on
     www.Blockchain.com and Mandate Counsel shall thereafter immediately release
     Buyer's funds to Seller and Seller Intermediary Team as directed by the
     Administration Agreement. For the avoidance of doubt, Buyer and Seller
     warrant and agree that payment for the BTC shall not be released to the
     Seller by the Mandate Counsel from the designated accounts as set forth in
     the related Administration Agreement until Buyer receives the BTC. Buyer
     further agrees to call Mandate Counsel and digitally execute via Adobe Sign a
     confirmation receipt document sent by Mandate Counsel for digital confirmation of
     receipt of the proffered BTC from Seller. Failure by Buyer to provide said notice
     within 30 minutes of 6 blockchain confirmations (via www.blockchain.com), shall
     be deemed a waiver by Buyer and all parties due payments shall be paid
     immediately, as directed by Seller Mandate.

     D. Step C will repeat until the BTC contract as contemplated herein is completed
     unless otherwise agreed by the parties hereto.

PAYMENT DETAILS
     Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 45 of 78


   5. Within 24 hours of signing this Agreement BUYER agrees to pay to Seller's
      Mandate Counsel in United States Dollars (USD) an amount equal to
      ______________
             TBD           Thousand United States Dollars and ____TBD Cents only (USD
      $_________________)
                TBD               for the 200 BTC TEST TRANCHE. Thereafter,
      subsequent purchases of BTC of not less than 200-500 BTC shall be based upon
      98% of the current market price of BTC as set forth at www.blockchain.com at 9AM
      Eastern Time for each BTC TRANCHE purchased by Buyer from Seller and in all
      events said funds shall be delivered by 11AM Eastern Time on the date of each
      BTC TRANCHE settlement with proof of funds delivery in the form of 1) Wire
      Receipt and 2) Federal ID NUMBER provided directly to Seller's Mandate Dr.
      Jameson Lawrence, Esq. via e-mail at Drjbvfr@gmail.com. BUYER further
      warrants and agrees that Seller will not send the stipulated 200 BTC or any other
      agreed upon BTC traunch until the date that Buyer's funds in the form of wire
      transfer are fully available in the designated Mandate Counsel's IOLTA account as
      further required in the Administration Agreement.

      Buyer warrants and agrees that the funds must be sent to MANDATE COUNSEL
      at the address and coordinates set forth below via wire transfer:

Attorney Name:

      Firm: KIRK LAW PLLC
      Bank: WELLS FARGO BANK
      Routing-Direct Deposit/Electronic: [REDACTED]
      Routing - U.S. Wire: [REDACTED]
      Bank Acct: [REDACTED]
      PA Attorney Registration No: 308436
      Law Office Address : 225 Wilmington West-Chester Pike, Suite 200
             Chadds Ford, PA 19317
      Bank Branch Address. 4301 William Cannon Dr., Building L Austin, TX 78749
      Bank contact: Dewayne Johns
      Phone number: (512) 344-5621

   6. SELLER agrees to act as “drop shipper” for the Buyer and deliver said digital
      Assets, from Time to Time, to each BTC Wallet address shown in the BTC delivery
      schedules to be presented to Drjbvfr@gmail.com for treatment under this
      Agreement. At all times, the Buyer’s Coin Traffic & Logistics dept. will be
      responsible for any errors made for any BTC delivered to the wrong address. To
      be clear: Seller is hereby indemnified against any whatsoever claim for error of
      BTC Wallet address, excepting only where the SELLER made the error, in which
      instance the SELLER will resend the BTC to the correct BTC Wallet address at no
      extra cost to the Buyer.

   7. SELLER shall deliver BTC value equal to the face value of each wire transfer
      issued by Buyer to the above referenced Mandate Counsel for the benefit of Seller
      based upon the market rate of BTC minus 2% NET Discount, on the date the
      proffered Buyer's funds are fully available. The Seller agrees that the above
      referenced 200 BTC will be sent to Buyer's designated BTC Wallet address set
      forth on the last page below and incorporated in this paragraph as if set forth in full
    Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 46 of 78


     herein. However for all subsequent BTC TRANCHES purchases Seller shall
     deliver the agreed upon BTC Tranche no later than 24 hours upon receipt of notice
     from the above-referenced Mandate Counsel that the related wire transfer in USD
     for each BTC tranche have been received by said MANDATE COUNSEL and that
     said Buyer's funds are fully available in each account as set forth in the related
     Administration Agreement signed by the Buyer and Seller hereto.

     BUYER and SELLER WARRANT AND AGREE THAT EACH SHALL BE
     LIABLE FOR A 10% NON PERFORMANCE FEE, DUE AND PAYABLE IN BTC
     IF SELLER FAILS TO DELIVER THE BTC, AND DUE AND PAYABLE IN USD
     IF BUYER FAILS TO TIMELY DELIVER THE FUNDS FOR ANY AGREED UPON
     BTC TRANCHE WITHIN 24 HOURS OF THE DATE OF EXECUTION OF THIS
     AGREEMENT IN THE CASE OF THE BUYER; OR IF ANY AGREED BTC
     TRANCHE SELLER FAILS TO DELIVER THE AGREED UPON BTC AMOUNT
     WITHIN 24 HOURS OF RECEIPT AND FULL CLEARANCE OF BUYER'S
     FUNDS DELIVERED AND FULLY AVAILABLE AS SET FORTH IN THE
     ADMINISTRATION AGREEMENT IN THE CASE OF THE SELLER.

EXECUTION OF THE CONTRACT

  8. This One Month contract, extendable by mutual consent, shall be deemed
     executed by SELLER when properly digitally signed by SELLER and said signed
     document is electronically delivered to BUYER in the form of a Certified PDF
     Document, pursuant to ECE/TRADE/257 (Geneva, May 2000).

  9. BUYER may execute this contract by printing it and sending a signed copy to
     SELLER'S MANDATE in any manner acceptable to SELLER. In the absence of a
     signature, digital or otherwise, this contract shall be deemed executed by BUYER
     regardless, when a wire transfer in the above amount is made to Mandate Counsel
     and accepted by the Mandate Counsel by or on behalf of BUYER in the above
     amount.

  10. BUYER warrants being the rightful owner of/to the Funds being sent to purchase
      Bitcoins, and that they were acquired legally. BUYER agrees to indemnify SELLER
      against any losses incurred as a result of BUYER’s funds having been illegally
      acquired. BUYER warrants and agrees that the Funds sent shall be from an
      account designated and controlled by BUYER.

  11. BUYER shall not be responsible for wire delays caused solely by the banking
      system or Federal Reserve. In the event of an anticipated delay, and in all events
      BUYER shall promptly notify SELLER'S MANDATE of the pertinent transaction
      details, including the Federal Reserve reference number of the wire transfer and
      wire receipt both of which must be delivered to SELLER'S MANDATE on the date
      wire is sent.

  12. The SELLER shall not be responsible for reasonable delays incurred by the
      banking system beyond SELLER’s control.

EXECUTION OF THIS CONTRACT
      Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 47 of 78



   13. This highly-confidential agreement, subject to the laws of the Commonwealth of
       Pennsylvania, shall be executed by the set forth below parties (a) being of sound
       Mind, (b) having whatever requisite power and authority to engage their respective
       person, (c) being under no duress, threat, intimidation, nor promise of reward to
       compromise or undermine the other.


SELLER & BUYER SIGNATURES:

SELLER'S SIGNATURE
Seller: For the benefit of Bulk Bitcoin Trader, Ltd
By:



Name: Mr. James Smith
Title: Principal
GBR Passport #532879412 expiring 23JUN25
Date: August __, 2020

BUYER'S SIGNATURE

Buyer: Zaftr, Inc.

By:__________________________


Name: Mr. Nathan Montgomery
Title: Chief Executive Officer, President, and Sole Director
Canadian Passport #HD733314 expiring 21JUL25
Date: August __,
               25 2020




                                    First Schedule
                               (Cryptocurrencies deliveries)


Initial 200 BTC to Address listed by Buyer in the Adobe PDF execution version of this
              3ESU78E2W15Zw833HUdK9RjmpPPraoGeUh
Agreement: ________________________________________


Tranche Schedule:

DATE                                           TOTAL BTC
Tuesday, August 25, 2020                       200
Wednesday, August 26, 2020                     200
     Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 48 of 78


Thursday, August 27, 2020             200
Friday, August 28, 2020               400
Monday, August 31, 2020               500
Tuesday, September 1, 2020            500
Wednesday, September 3, 2020          500
Thursday, September 4, 2020           500
Friday, September 5, 2020             500
Monday, September 7, 2020             0: LABOR DAY (US) BANKS CLOSED
Tuesday, September 8, 2020            500
Wednesday, September 9, 2020          500
Thursday, September 10, 2020          500
Friday, September 11, 2020            500
Monday, September 14, 2020            500
Tuesday, September 15, 2020           500
Wednesday, September 16, 2020         500
Thursday, September 17, 2020          500
Friday, September 18, 2020            500
Monday, September 21, 2020            500
Tuesday, September 22, 2020           500
Wednedsay, September 23, 2020         500
Thursday, September 24, 2020          500
FRIDAY, SEPTEMBER 25, 2020            NONE W/O EXTENSION: TOTAL 10,000
Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 49 of 78




                EXHIBIT B
           Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 50 of 78

                                       BITCOIN EXCHANGE

 AGREEMENT FOR ADMINISTRATION OF FEES AND COMMISSIONS FROM SALE AND
                  PURCHASE OF BITCOIN COMMODITY
                     PRIVATE AND CONFIDENTIAL
                 CONTRACT CODE: 02202020343BVFR1975

THIS AGREEMENT FOR ADMINISTRATION OF FEES AND COMMISSIONS FROM SALE
AND PURCHASE OF BITCOIN COMMODITY (hereinafter, the “AGREEMENT”) is made this
___ day of August 2020, between the following Mandate Counsel with the authorization and consent
25th
of SELLER and BUYER, as hereinafter defined:

BULK BITCOIN TRADER LTD is the Seller entity who will be represented by James Smith as
Principal and Director, and is a business organized under the laws of the United Kingdom of Great
Britain and Northern Ireland, with Registered Office at Kemp House 160 City Road, London,
United Kingdom, EC1V 2NX (hereinafter “SELLER” or “Seller”). Seller has undertaken a private
sale with Zaftr Inc., represented by its CEO Mr. Nathan Montgomery, a Canadian based
Corporation duly organized under the laws of the Province of Alberta, and having principal place
of business at Suite 2500, 500 4th Ave., Calgary, Alberta, Canada T2P 2V6 (hereinafter “BUYER”
or “Buyer”) in regards to certain BTC Purchase funds that shall be NET of all fees and commissions
due hereunder unless otherwise stated herein; and

John Kirk, Esq., an attorney licensed in the Commonwealth of Pennsylvania, USA, and Founding
Shareholder of KIRK LAW PLLC 225 Wilmington West-Chester Pike, Suite 200, Chadds Ford,
Pennsylvania, a Pennsylvania Professional Limited Liability Company (hereinafter, “LICENSED
PENNSYLVANIA ATTORNEY”) has been engaged by Dr. Jameson Lawrence, Esq. as CEO of
BVFR & ASSOCIATES, LLC Seller's Mandate, as hereinafter defined, to serve as its counsel and,
therefore, represents the Seller’s Mandate (hereinafter, the “SELLER'S MANDATE” or “Seller’s
Mandate”.)

Hereinafter, LICENSED PENNSYLVANIA ATTORNEY shall be referred to as “SELLER’S
MANDATE COUNSEL” or “Mandate Counsel". SELLER and BUYER join in this Agreement for
the purposes of acknowledging they agree to the terms herein as being consistent with the
requirements of Mandate Counsel to abide by the terms of the Sales Purchase Agreement defined
infra, and hereby consent to Mandate Counsel’s application of the terms and instructions thereto,
as defined by Seller’s Mandate and as agreed by BUYER and SELLER.

It is hereby understood and acknowledged that the Mandate Counsel represents Seller’s Mandate
as counsel in connection with this Agreement and related agreements, as well as certain other
matters. It is further understood and acknowledged hereto that the Mandate Counsel shall be
entitled to continue to represent Seller’s Mandate in any matter, including, without limitation, any
matter, claim, dispute, or controversy among Buyer, Seller, and Seller’s Mandate. To the extent
that any conflict or potential conflict arises, each of the Buyer and Seller, individually and on behalf
of such party’s successors and assigns, have waived any and all objections thereto. By executing
this Agreement, each of Buyer and Seller acknowledge and agree that it has consulted with
independent counsel, and with full knowledge of all relevant facts consents to Mandate Counsel
continuing to serve as Mandate Counsel hereunder, and to follow the instructions of the Sales
Purchase Agreement as defined herein, and waive any objections for conflicts of interest.



                                                   1
       Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 51 of 78
RECITALS

        R1.    SELLER has entered into a purchase and sale transaction involving digital currency,
specifically qualified bitcoin (“BTC”) with BUYER, a sophisticated purchaser and seller of BTC
that is capable of evaluating the risks of market transactions in BTC.

       R2.    BUYER possesses available funds and has agreed to engage in a transaction with the
Seller for the purchase of BTC, to be accepted and deposited in Buyer’s existing digital BTC
Wallet(s).

      R3.    SELLER has provided its identifying information to Seller Mandate for Principal
James Smith, namely a British Passport showing his date of birth and place of birth and passport
number 532879412, which was issued on 06/23/2015 and expires on 06/23/2025.

       R4.     In accordance with applicable agreements, SELLER, has agreed to transfer through
its connected commercial associates, financial authorities and institutional network, BTC directly
to BUYER’S existing digital BTC wallet for review and acceptance upon proof that BUYER has
transferred the Seller's Net BTC Purchase Amount which includes the Seller’s Mandate Fee to
Mandate Counsel as required on the related SALES PURCHASE AGREEMENT TO DELIVER
BITCOINS WITH TRANSACTION CODE : 02202020343BVFR1975 (the “Sales Purchase
Agreement”) which is incorporated herein by reference and being executed substantially
contemporaneously herewith this Agreement (collectively, the “Transaction Agreements”). The
Buyer and Seller agree that out of the total gross discount of 4% to the Buyer, 2% of the FACE
VALUE OF ANY AND ALL BTC PURCHASE AMOUNT SENT TO THE MANDATE COUNSEL
BY THE BUYER via check or wire transfer is due and owed in equal amount to Buyer side Broker
and Seller side Broker to their designated Paymaster details to be provided to Seller's Mandate
Counsel under separate cover via the WhatsApp chat established by those parties or email per the
instructions of MANDATE COUNSEL herein.

       Excepting only the 1% MANDATE COUNSEL FEE to be deducted and held by the
MANDATE COUNSEL and as provided in the Sales Purchase Agreement, the remaining NET BTC
Purchase Amount shall be transferred by Mandate Counsel, as provided for in Paragraph 4, Section
C of the Sales Purchase Agreement, wherein the BTC shall be sent on the date Buyer's funds are
fully available in the Mandate Counsel's Interest on Lawyer’s Trust Account (hereinafter
“IOLTA”), and upon 6 block confirmations on www.blockchain.com Mandate Counsel shall be
permitted to release the funds to Seller and Brokers after BTC delivery to Buyer and its acceptance
under the terms set forth herein and in the fully executed SALES AND PURCHASE AGREEMENT
referenced and incorporated herein as if fully set forth.

Upon Mandate Counsel’s receipt of Buyer’s wire transfer, and confirmation the funds are cleared
in Mandate Counsel’s IOLTA account, as confirmed in writing by Mandate Counsel’s bank officer
at Mandate Counsel’s bank identified below, Mandate Counsel shall provide wire transfer receipts
to Seller Mandate who will provide same to Seller. The Seller will then immediately send the BTC
to the Buyer's designated wallet and provide notice of said BTC delivery to Seller Mandate and
Mandate Counsel. The Seller and Buyer have agreed to undertake an initial sale of 200 BTC as part
of a 10,000 BTC minimum contract and Buyer has sent said funds in the form of wire transfer to
KIRK LAW PLLC via the Account information set forth below herein at Wells Fargo BANK. The
Seller and Buyer further warrant and agree that the funds for the remaining stipulated BTC in at
least 200 BTC minimum tranches shall be sent by Buyer via wire transfer to the Mandate Counsel's
account set forth below at the Wells Fargo Bank unless otherwise agreed to in writing by the Seller
and Buyer.

                                                2
           Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 52 of 78

        R5.   This Agreement is in connection with a secondary market purchase and sale
transaction between a non-US person or his wholly owned entity, as Seller, a non-US institution, as
Buyer, but through its accounts held and domiciled in the United States, that involves digital BTC
currency. This purchase and sale transaction shall be deemed a private transaction pertaining to
digital currency and is not intended to be, and shall not be, interpreted or construed as a public
offer of purchase or sale of securities.

        R6.     Buyer and Seller each hereby acknowledge and agree, as affirmed as undersigned
below, that Mandate Counsel is legal counsel for Seller’s Mandate, a Pennsylvania Limited Liability
Company, and that no undertaking for legal services by Mandate Counsel, nor attorney-client
relationship exists between Mandate Counsel and either Buyer or Seller. Buyer and Seller further
agree and acknowledge that all performance as governed by the Transaction Agreements, defined
above as this Agreement and the Sales Purchase Agreement incorporated by reference, including
but not limited to the disbursement of the transaction funds to Seller from the Mandate Counsel’s
IOLTA account, is strictly construed by the procedure set forth in the Transaction Agreements. As
agreed to in the Sales Purchase Agreement between Seller and, for the avoidance of doubt, Buyer
and Seller warrant and agree that payment for the BTC shall not be released to the Seller from the
designated account as set forth in the Transaction Agreements until Buyer receives the BTC. Both
Seller and Buyer hereby agree and acknowledge to look exclusively to each other for all remedies,
in both law and equity, for any failure to perform, and further indemnify and hold harmless
Mandate Counsel and Seller’s Mandate. Buyer and Seller each explicitly accept and consent to the
exclusive jurisdiction the State and Federal Courts of the Commonwealth of Pennsylvania,
Delaware County, USA in such state and federal courts which preside and exercise jurisdiction in
and for Delaware County, Pennsylvania, for any and all claims by either Buyer or Seller against
Mandate Counsel, and Seller’s Mandate under both this AGREEMENT and the Sale’s Purchase
Agreement, and agree that this Agreement shall exclusively be governed by the laws of the
Commonwealth of Pennsylvania, without regard to conflict of law principles. Buyer and Seller
further expressly agree, warrant, and accept that the prevailing party in any such action brought
against either Mandate Counsel, or Seller’s Mandate shall be entitled to recover its reasonable costs
and attorney’s fees for enforcement of this AGREEMENT or incurred in defense of this Agreement,
upon any order, decree, or award of judgment. By signing below, both Buyer and Seller further
agree and acknowledge that Mandate Counsel shall be entitled to, and both Buyer and Seller shall
be jointly and severally liable for Mandate Counsel’s reasonable attorneys’ fees should Mandate
Counsel prevail in defending any claim brought against it in connection to the performance of
Mandate Counsel’s duties under the terms of this Agreement or otherwise in performance of its
duties as Mandate Counsel; provided, however, that Mandate Counsel shall not be entitled for any
loss, damage, liability, expense, or attorneys’ fees arising out of Mandate Counsel’s gross negligence,
willful misconduct, or failure to act in good faith. All interest earned on the funds held in the
Mandate Counsel’s IOLTA are duly allocated to the IOLTA Board of the Supreme Court of
Pennsylvania, as authorized by the Statutes of the Commonwealth of Pennsylvania, which provide
all interest for funds earned in IOLTA Accounts be applied to support the provision of civil legal
services to the Commonwealth’s poor and disadvantaged, as the Mandate Counsel is required to do
under both Pennsylvania Rule of Professional Conduct 1.15 for funds for nominal and short-term
fiduciary funds, as well as the IOLTA policies of JPMorgan Chase Bank, N.A., and Wells Fargo
Bank, N.A. Buyer and Seller agree and acknowledge that the interest on any funds held in the
IOLTA shall be allocated to the IOLTA Board of the Supreme Court of Pennsylvania, and shall be
maintained in the Mandate Counsel’s IOLTA until released pursuant to this Transaction
Agreements.

       NOW, THEREFORE, in consideration of the mutual covenants contained herein, with the

                                                  3
           Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 53 of 78
foregoing recitals being incorporated herein and forming a part of this Agreement, the signatories
intend to be legally bound as follows:

      1.  Settlement Procedure. Mandate Counsel has entered into an engagement agreement
with SELLER'S MANDATE outlining the scope of his engagement and that he represents

to the written Sales Purchase Agreement between BUYER and SELLER, BUYER has agreed to
send funds payable to KIRK LAW PLLC to MANDATE COUNSEL’S IOLTA account
(hereinafter, the “KIRK LAW IOLTA”) for the purchase of at least 200 BTC with rolls and
extensions including the aforementioned 200 BTC TEST TRANCHE at market price minus the 2%
NET discount to Buyer that shall be calculated based on the website www.blockchain.com as of
9AM EST on the date that the proffered Buyer funds are fully available in the KIRK LAW IOLTA.
For the avoidance of doubt, Buyer and Seller warrant and agree that payment for the BTC shall
not be released to the Seller from the designated accounts as set forth in this Agreement until Buyer
receives the BTC. The Buyer will confirm and acknowledge receipt of the applicable BTC pricing
from Seller on the date of settlement for any and all BTC TRANCHES undertaken between the
Buyer and Seller hereto so that the Mandate Counsel knows the exact amount due from Buyer, and
the Buyer further agrees to provide Mandate Counsel with written confirmation via Adobe Sign as
provided for in the Sales Purchase Agreement.

       2.      Wire Transfer Information for Licensed Pennsylvania Attorney. The wire transfer
information for the Licensed Pennsylvania Attorney is as follows:

Firm: KIRK LAW PLLC
Bank: WELLS FARGO BANK
Routing-Direct Deposit/Electronic: [REDACTED]
Routing - U.S. Wire: [REDACTED]
Bank Acct: [REDACTED]
PA Attorney Registration No: 308436
Law Office Address : 225 Wilmington West-Chester Pike, Suite 200
      Chadds Ford, PA 19317
Bank Branch Address.
4301 William Cannon Dr., Building L Austin, TX 78749
Bank contact: Dewayne Johns
Phone number: (512) 344-5621

        3.     Insurance and Licensing Information. Mandate Counsel agrees, upon request, to
provide proof of: (i) errors and omissions insurance; (ii) licensing to serve as an attorney in
PENNSYLVANIA; and (iii) that the Licensed PENNSYLVANIA Attorney’s IOLTA is maintained in a
regulated attorney trust account for the benefit of its clients, and administered in accordance with the
Transaction’s Agreements.


NOW, THEREFORE, the Buyer, Seller, and Mandate Counsel, intending to be bound as of
August__,
       25 2020 execute this Agreement where provided below. This Agreement may be executed
in counterparts and a facsimile signature may be accepted the same as an original signature.

THIS CONTEMPLATED BTC TRANSACTION FOR AT LEAST THE INITIAL 200 BTC
TRANCHE MUST BE EXECUTED AND COMPLETED WITHIN ___ BUSINESS DAYS OF THE
DATE SET FORTH ABOVE (August 25
                             _, 2020) OF SIGNING OR IT BECOMES NULL & VOID
UNLESS OTHERWISE AGREED TO BY SELLER AFTER A 10% NON-PERFORMANCE FEE
                                                   4
        Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 54 of 78
IS DEDUCTED FROM BUYER'S FUNDS IN THE EVENT BUYER FAILS TO SEND ALL
                       MANDATE COUNSEL HEREIN WITHIN 24 HOURS OF THE
EXECUTION OF THIS AGREEMENT AND THE RELATED BTC SALES AND PURCHASE
AGREEMENT REFERENCED ABOVE. THE SELLER ALSO AGREES TO PAY A 10% NON-
PERFORMANCE FEE OF AT LEAST 20 BTC (OR WHATEVER AMOUNT THE PARTIES
HERETO AGREE UPON FOR SETTLEMENT) IF THE BTC IS NOT DELIVERED WITHIN 24
HOURS OF MANDATE COUNSEL’S RECEIPT OF FULLY CLEARED AND AVAILABLE
FUNDS FROM BUYER. FOR THE AVOIDANCE OF DOUBT, BUYER AND SELLER
WARRANT AND AGREE THAT PAYMENT FOR THE BTC SHALL NOT BE RELEASED TO
SELLER BY THE MANDATE COUNSEL FROM THE DESIGNATED ACCOUNTS AS SET
FORTH IN THIS AGREEMENT FOR ADMINISTRATION OF FEES AND COMMISSIONS
FROM SALE AND PURCHASE OF BITCOIN COMMODITY UNTIL THE BUYER RECEIVES
THE BTC.

KIRK LAW PLLC
Mandate Counsel:




By:___________________________________
JOHN KIRK, Esq., Founding Shareholder
KIRK LAW PLLC
SEEN AND AGREED:

FOR AND ON BEHALF OF THE SELLER:
BULK BITCOIN TRADER LTD




                                  __________________________________
JAMES SMITH, PRINCIPAL

Date: August ____, 2020

U.K. Passport#532879412
Issue Date: 06/23/2015
Expiry Date: 06/22/2025



FOR AND BEHALF OF THE BUYER:
ZAFTR, INC.
By:__________________________


Name: Mr. Nathan Montgomery
Title: Chief Executive Officer, President, and Sole Director
Canadian Passport #HD733314 expiring 07/21/2025
Date: August 25__, 2020

                                                 5
            Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 55 of 78




   “ACCEPTED AND AGREED WITHOUT CHANGE (ELECTRONIC SIGNATURE IS VALID
   AND ACCEPTED SAME AS HAND SIGNATURE)”
   EDT (Electronic Document Transmission)
   EDT (Electronic document transmissions) shall be deemed valid and in respect of any provisions of
   this Contract. As applicable, this agreement shall be:
1- Incorporate U.S. Public Law106-229, ‘‘Electronic Signatures in Global and National Commerce
   Act’’ or such other applicable law conforming to the
   UNCITRAL Model Law on Electronic Signatures (2001) and
2- ELECTRONIC COMMERCE AGREEMENT (ECE/TRADE/257, Geneva, May 2000) adopted by
   the United Nations Centre for Trade Facilitation and
   Electronic Business (UN/CEFACT).
3- EDTdocumentsshallbesubjecttoEuropeanCommunityDirectiveNo.95/46/EEC, as applicable. Either
   Party may request the hard copy of
   any document that has been previously transmitted by electronic means provided, however, that
   any      such     request     shall     in    no     manner   delay     the      parties    from
   performingtheirrespectiveobligationsanddutiesunderEDTinstruments.




                                                  6
Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 56 of 78




                EXHIBIT C
         Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 57 of 78




                                    225 WILMINGTON‐WEST CHESTER PIKE
                                                SUITE 200
                                         CHADDS FORD, PA 19317
                                       DISTRIBUTEDLAWGROUP.COM
                                          TELEPHONE 512.360.0049


                                             AUGUST 24, 2020


SENT VIA EMAIL


Zaftr, Inc.
c/o Mr. Nathan Montgomery
CEO & Sole Director
Suite 2500
500 4th Ave.
Calgary, AL
Canada
T2P 2V6
Email: Nathan@zaftr.com

BVFR & Associates LLC
c/o Dr. Jameson Lawrence, Esq.
CEO & Managing Member
2023 N. 2nd St.
Suite 301
Harrisburg, PA 17102
Email: drjbvfr@gmail.com

Re: Addendum to Agreement for Administration of Fees and Commissions from Sale and
       Purchase of Bitcoin Commodity


Dear Mr. Montgomery:

       Please find this letter (this “Addendum”) to a certain Agreement for Administration of
Fees and Commissions from Sale and Purchase of Bitcoin Commodity dated August _25_, 2020, and
referencing Contract Code: 02202020343BVFR1975 (the “Administration Agreement”), as
provided for and agreed by Kirk Law PLLC d/b/a Distributed Law Group, a Pennsylvania
Professional Limited Liability Company with registered address of 225 Wilmington West Chester
Pike, Suite 200, Chadds Ford, PA 19317 (the “Firm”, “DLG”, or “Mandate Counsel”) and Zaftr,
         Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 58 of 78




Inc., a Canadian based Corporation duly organized under the laws of the Province of Alberta,
Canada, and having principal place of business and Registered Office Address at Suite 2500, 500
4th Ave., Calgary, Alberta, Canada, T2P 2V6 (“Zaftr” or “You”) as signatories to the
Administration Agreement.

        You and DLG mutually agree to amend the terms of the Administration Agreement, the
terms of which are incorporated by reference herein, to reflect further representations and
warranties outside of the scope of the Administration Agreement. Zaftr agrees and acknowledges
that the Firm is counsel to BVFR & Associates, LLC a Pennsylvania Limited Liability Company
with Registered Address of 2023 N. 2nd St., Suite 301, Harrisburg, PA 17102 (“BVFR” or
“Seller’s Mandate”), and the Firm’s position in the Administration Agreement as Mandate
Counsel is that of the legal representative of BVFR, which is a third-party beneficiary to the
Administration Agreement.

       The Administration Agreement provides for the administration of fees related to a certain
SALES PURCHASE AGREEMENT TO DELIVER BITCOINS WITH TRANSACTION CODE
: 02202020343BVFR1975 dated August 25 2020 (the “Sales Purchase Agreement”). The
Administration Agreement and the Sales Purchase Agreement (collectively, the “Transaction
Agreements”) provide that firstly, the “Net BTC Purchase Amount which includes the Seller’s
Mandate Fee” shall be payable to the Firm’s IOLTA, and secondly that the purchase amount and
net funds are “separate and distinct from the Seller Mandate Fee, which shall be segregated and
payable by Mandate Counsel upon receipt of said funds”.

       The Firm, as Counsel to BVFR, is required to send the Seller’s Mandate Fee as defined in
the Transaction Agreements. The Firm, as Mandate Counsel, further has agreed in the
Administration Agreement not to release any of the funds sent by Zaftr to the Firm’s IOLTA
agreement to any parties, excepting BVFR for its Mandate Fee, until the BTC has been sent as
provided for in the Transaction Agreements.

        By way of this Addendum, the Firm represents and warrants to Zaftr that should the BTC
not be sent within 24 hours of Zaftr’s funds being sent to the Firm’s IOLTA and successfully
cleared in the IOLTA as provided for in the Transaction Agreements (the “Default Period”), that
all funds sent to the IOLTA – excepting the Mandate Fee – shall be returned to the account which
Zaftr originated its funds from within one business day.

        The Firm further represents and warrants that the funds being sent to the Firm’s IOLTA –
excepting the Mandate Fee – shall be held in Trust as with the Fiduciary duties of an Escrow Agent
as applicable under the laws of the Commonwealth of Pennsylvania, and that none of the Mandate
Counsel fee, broker fees, or any of Seller’s funds shall be moved from the IOLTA until the BTC
has been successfully sent as agreed in the Transaction Agreements, to Zaftr’s designated wallet,
as confirmed by 6 block confirmations on blockchain.com

      In regard to the Mandate Fee, BVFR separately represents and warrants by way of this
Addendum that it shall return the Mandate Fee to the Firm’s IOLTA, less the Breakup Fee as

                                                                                         Page | 2
         Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 59 of 78




defined herein within one business day of the Default Period in the event the BTC is not sent as
provided in the Transaction Documents in order to allow the Firm to separately return the balance
of the Mandate Fee to Zaftr. The Firm represents and warrants that all of BVFR’s Mandate Fee
funds returned to the IOLTA shall be promptly returned to the account which Zaftr originated its
funds from within one business day of the Firm receiving them back from BVFR in the event the
Default Period occurs.

        Zaftr further agrees, represents, and warrants that by way of this Addendum, and the
Transaction Agreements, has requested of BVFR as Seller’s Mandate to obtain concessions and
deviations from the initial proposals for the substantive transaction underlying the Transaction
Agreements, and that BVFR has obtained said concessions, including significant costs and legal
fees to modify such, and in so doing is entitled to good and valuable consideration for obtaining
the concessions for Zaftr’s benefit. In the essence of good faith and fair dealing, the concessions
obtained shall inure to the benefit of Zaftr, its successors and assigns, and for good and valuable
consideration, the sufficiency of which is acknowledged by Zaftr and confirmed by BVFR by
signing herein, Zaftr agrees to pay an administrative fee of $50,000 to BVFR (the “Breakup Fee”).

       BVFR would ordinarily require the Breakup Fee to be paid prior to the submission of the
Transaction Agreements and the further negotiations between Zaftr and BVFR, including those
undertaken by the Firm as BVFR’s Mandate Counsel, but in the spirit of good faith and fair dealing
hereby waives and agrees to waive the Breakup Fee to be paid separately and prior to execution of
the Transaction Agreements.

        Zaftr and BVFR agree and acknowledge that the payment of the Breakup Fee shall be made
part and parcel to the funds sent to the IOLTA at the commencement of the transactions as
described in the Transaction Documents, and should the transaction fail following Zaftr sending
the funds to the Firm’s IOLTA as described in the Transaction Agreements, the Breakup Fee shall
be deducted and offset against any of BVFR’s Mandate Fee returned to the Firm. Zaftr, BVFR,
and the Firm further agree and acknowledge that in the event of the occurrence of a Default Period
after the first Test Tranche as provided in Section 5 of the Sales Purchase Agreement, the offset
Breakup Fee shall not be applicable in any event of non-performance due to BVFR, the Firm, or
the Seller, and Zaftr agrees that any reimbursement of the Breakup Fee shall be sought as part of
its remedies and recoveries against the Seller as provided for in the Sales Purchase Agreement.

       The Firm, Zaftr, and BVFR further agree to follow and incorporate the terms of the
Administration Agreement for the resolution of any disputes, including the jurisdiction and
governing law provisions therein.

                               [SIGNATURE PAGE FOLLOWS]




                                                                                          Page | 3
                 Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 60 of 78




KIRK LAW PLLC d/b/a Distributed Law Group

BY:
John A. Kirk, Esq.
Founding Shareholder
            Aug 24, 2020
Date:


BVFR & ASSOCIATES, LLC

BY: Dr. Jameson Lawrence, ESQ./CEO (Aug 24, 2020 21:31 EDT)
Dr. Jameson Lawrence, Esq.
CEO & Managing Member

            Aug 24, 2020
Date:


ZAFTR, INC

BY:
Nathan Montgomery
CEO, President, and Sole Director

            Aug 24, 2020
Date:




                                                                                 Page | 4
Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 61 of 78




                EXHIBIT D
            Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 62 of 78



8/23/2020


SENT VIA EMAIL

Zaftr, Inc.
Suite 2500
500 4th Ave.
Calgary, AL
Canada
T2P 2V6

Email: Nathan@zaftr.com

      LIMITED PURPOSE AGENCY AGREEMENT: IDENTITY VERIFICATION


       WHEREAS, this letter agreement establishes a Limited Purpose Agency Agreement
(“Agreement”) for the limited purpose of assisting Zaftr, Inc., a Canadian based Corporation
duly organized under the laws of the Province of Alberta and having principal place of business
and Registered Office Address at Suite 2500, 500 4th Ave., Calgary, Alberta, Canada, T2P 2V6
(“Zaftr”) for Identify Verification for ascertaining the identity of a certain Individual, defined
below (the “Identity Verification”); and
        WHEREAS, BVFR & Associates, LLC, a Pennsylvania Limited Liability Company with
Registered Address of 2023 N. 2nd St., Suite 301, Harrisburg, PA 17102 (“BVFR”) will be
pleased to assist Zaftr, (together with any other legal entity which is the intended requester of the
Identity Verification) for the limited purposes described in this Agreement; and;
        WHEREAS, BVFR and Zaftr (each a “Party” and collectively “Parties”) fully consent to
the provisions of this Agreement, for good and valuable consideration, the sufficiency of which
is hereby acknowledged as accepted by signing herein; and
        WHEREAS, the Parties hereby further consent to the following terms of this Agreement
as follows:
         BVFR, by way of its CEO and Managing Member, Dr. Jameson Lawrence, Esq.,
undersigned below, agrees and accepts to act as a limited purpose agent of behalf of Zaftr, and its
affiliates, successors and assigns for the purpose of Identity Verification, specifically regarding
the below defined Individual. BVFR is currently active and in good standing as a limited
liability company duly registered with the Commonwealth of Pennsylvania.
        BVFR was introduced to the Individual by Craig Burris, former founder of SmartCEO
Magazine and his colleague Paulson Ambookan a few years ago and has since then worked with
the Individual, and on or about May 2018 BVFR examined one current original government
issued identification document requested for the Identity Verification of the Individual,
specifically the Passport, defined infra, and reviewed the Passport and confirmed that it is the
same as the Individual which BVFR has (1) direct personal knowledge and business dealings
                                                    1
            Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 63 of 78



with, for the past several years; and (2) has been confirmed the name, person, likeness, and
features of the Individual, in his dealings with BVFR and the Individual in video chat sessions
verifying the name and authentic features of the Individual, which accurately are represented in
the Passport.
       BVFR shall provide to Zaftr a high-quality photographic copy of the Individual’s
Passport, by way of its Counsel, John A. Kirk, Esq, as provided below.
         The Individual, as defined in this Agreement, means a Mr. James Smith, known to BVFR
as a citizen of the United Kingdom of Great Britain and Northern Ireland, and Director of Bulk
Bitcoin Trader Ltd. (the “Company Identified”) a private limited company organized under the
laws of the United Kingdom of Great Britain and Northern Ireland, with Registered Office at
Kemp House 160 City Road, London, United Kingdom, EC1V 2NX.
        The Passport, as defined in this Agreement, means a certain passport, known to BVFR to
issued by the United Kingdom of Great Britain and Northern Ireland, with issuance number
532879412, and an expiry date of June 23rd, 2025, will be provided to Zaftr via email from
BVFR’s counsel on the date of this Addendum, and Zaftr shall reciprocally provide the passport
of its undersigned Chief Executive Officer on the same date of this Addendum.
        The month, and year of birth of the Individual as provided on the Passport are identical to
those which are further listed on the official documents of the Company Identified, which was
directed to BVFR’s attention through it’s counsel, John A. Kirk, Esq., of Kirk Law PLLC.
       The foregoing is true and accurate to the best of my knowledge.
       WHEREFORE, the Parties hereto execute this Agreement by their authorized signatures.


                              [SIGNATURE PAGE FOLLOWS]




                                                   2
                      Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 64 of 78




BVFR & ASSOCIATES, LLC


BY: Dr. Jameson Lawrence, ESQ./CEO (Aug 24, 2020 22:37 EDT)
Dr. Jameson Lawrence, Esq.
CEO & Managing Member
            Aug 24, 2020
Date:



ZAFTR, INC
BY:
Nathan Montgomery, CEO, President, and Sole Director

             Aug 24, 2020
Date:




                                                              3
Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 65 of 78




                EXHIBIT E
        Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 66 of 78




                                       BITCOIN EXCHANGE

 AGREEMENT FOR ADMINlSTRATION OF FEES AND COMMISSIONS FROM SALE AND
                  PURCHASE OF BITCOIN COMMODITY
                     PRIVATE AND CONFIDENTIAL
                CONTRACT CODE: 09222020343BVFR197568

THIS AGREEMENT FOR ADMINISTRATION OF FEES AND COMMISSIONS FROM SALE
AND PURCHASE OF BITCOIN COMMODITY (hereinafter, the "AGREEMENT") is made this
_ day of September 2020, among the following Mandate Counsel, Escrow Counsel, and BUYER
and SELLER, as hereinafter defined:

BULK BITCOIN TRADER LTD is the Seller entity who will be represented by James Smith as
Principal and Director, and is a business organized under the laws of the United Kingdom of Great
Britain and Northern Ireland, with Registered Office at Kemp House 160 City Road, London,
United Kingdom, EClV 2NX (hereinafter "SELLER" or "Seller"). Seller has undertaken a private
sale with Zaftr Inc., represented by its CEO Mr. Nathan Montgomery, a Canadian based
Corporation duly organized under the laws of the Province of Alberta, and having principal place
of business at Suite 2500, 500 4 th Ave., Calgary, Alberta, Canada T2P 2V6 (hereinafter "BUYER"
or "Buyer") in regards to certain BTC Purchase funds that shall be NET of all fees and commissions
due hereunder unless otherwise stated herein; and

John Kirk, Esq., an attorney licensed in the Commonwealth of Pennsylvania, USA, and Founding
Shareholder of KIRK LAW PLLC 225 Wilmington West-Chester Pike, Suite 200, Chadds Ford,
Pennsylvania, a Pennsylvania Professional Limited Liability Company (hereinafter, "LICENSED
PENNSYLVANIA ATTORNEY") has been engaged by Dr. Jameson Lawrence, Esq. as CEO of
BVFR & ASSOCIATES, LLC Seller's Mandate, as hereinafter defined, to serve as its counsel and,
therefore, represents the Seller's Mandate (hereinafter, the "SELLER'S MANDATE" or "Seller's
Mandate"); and

Hereinafter, LICENSED PENNSYLVANIA ATTORNEY shall be referred to as "SELLER'S
MANDATE COUNSEL" or "Mandate Counsel". SELLER and BUYER join in this Agreement for
the purposes of acknowledging they agree to the terms herein as being consistent with the
requirements of Mandate Counsel to abide by the terms of the Sales Purchase Agreement defined
infra, and hereby consent to Mandate Counsel's application of the terms and instructions thereto,
as defined by Seller's Mandate and as agreed by BUYER and SELLER; and

Kenneth Gomes, an Attorney licensed in the Federation of Malaysia, representing law firm,
SABARUDIN OTHMAN & HO, No. 12-2, Jalan Telawi Dua, Bangsar Baru, 59100, Kuala Lumpur,
Malaysia (hereinafter "Seller's Counsel" or "Escrow Counsel"); and

It is hereby understood and acknowledged that the Mandate Counsel represents Seller's Mandate
as counsel in connection with this Agreement and related agreements, as well as certain other
matters. It is further understood and acknowledged hereto that the Mandate Counsel shall be
entitled to continue to represent Seller's Mandate in any matter, including, without limitation, any
matter, claim, dispute, or controversy among Buyer, Seller, and Seller's Mandate. To the extent
that any conflict or potential conflict arises, each of the Buyer and Seller, individually and on behalf
of such party's successors and assigns, have waived any and all objections thereto. By executing
this Agreement, each of Buyer, Seller, and Escrow Counsel acknowledge and agree that each has
consulted with independent counsel, and with full knowledge of all relevant facts consents to
                                                   1
       Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 67 of 78




Mandate Counsel continuing to serve as Mandate Counsel hereunder, and to follow the instructions
of the Sales Purchase Agreement as defined herein, and waive any objections for conflicts of interest.


RECITALS

        RI.    SELLER has entered into a purchase and sale transaction involving digital currency,
specifically qualified bitcoin ("BTC") with BUYER, a sophisticated purchaser and seller of BTC
that is capable of evaluating the risks of market transactions in BTC.

       R2.    BUYER possesses available funds and has agreed to engage in a transaction with the
Seller for the purchase of BTC, to be accepted and deposited in Buyer's existing digital BTC
Wallet(s).

      R3.    SELLER has provided its identifying information to Seller Mandate for Principal
James Smith, namely a British Passport showing his date of birth and place of birth and passport
number 532879412, which was issued on 06/23/2015 and expires on 06/23/2025.

       R4.    In accordance with applicable agreements, SELLER, has agreed to transfer through
its connected commercial associates, financial authorities and institutional network, BTC directly
to BUYER'S existing digital BTC wallet for review and acceptance upon proof that BUYER has
transferred the Seller's Net BTC Purchase Amount which includes the Seller's Mandate Fee to
Mandate Counsel as required on the related SALES PURCHASE AGREEMENT TO DELIVER
BITCOINS WITH TRANSACTION CODE : 09222020343BVFR197568 (the "Sales Purchase
Agreement") which is incorporated herein by reference and being executed substantially
contemporaneously herewith this Agreement (collectively, the "Transaction Agreements"). The
Buyer and Seller agree that out of the total gross discount of 4% to the Buyer, 2% of the FACE
VALUE OF ANY AND ALL BTC PURCHASE AMOUNT SENT TO THE MANDATE COUNSEL
BY THE BUYER via wire transfer is due and owed in equal amount to Buyer side Broker and Seller
side Broker to their designated Paymaster details to be provided to Seller's Mandate Counsel under
separate cover via the WhatsApp chat established by those parties or email per the instructions of
MANDATE COUNSEL herein.

       Excepting only the 1% MANDATE COUNSEL FEE to be deducted and held by the
MANDATE COUNSEL and as provided in the Sales Purchase Agreement, the remaining NET BTC
Purchase Amount shall be transferred by Mandate Counsel, as provided for in Paragraph 4, Section
C of the Sales Purchase Agreement, wherein the BTC shall be sent on the date Buyer's funds are
fully available in the Mandate Counsel's Interest on Lawyer's Trust Account (hereinafter
"IOLTA"), and upon 6 block confirmations on www.blockchain.com Mandate Counsel shall be
permitted to release funds to Mandate Counsel and Brokers after BTC delivery to Buyer and its
acceptance under the terms set forth herein and in the fully executed SALES AND PURCHASE
AGREEMENT referenced and incorporated herein as if fully set forth.

Upon Mandate Counsel's receipt of Buyer's wire transfer, and confirmation the funds are cleared
in Mandate Counsel's IOLTA account, as confirmed in writing by Mandate Counsel's bank officer
at Mandate Counsel's bank identified below, Mandate Counsel shall immediately send all net funds
to Escrow Counsel at Escrow Counsel's bank identified below, and provide wire transfer receipts
to Seller Mandate and Escrow Counsel, who will provide same to Seller (the "Mandate Counsel Net
Funds Transfer"). Upon receipt by Escrow Counsel of the Mandate Counsel Net Funds Transfer,
the Seller will immediately send the BTC to the Buyer's designated wallet and provide notice of said
BTC delivery to Seller Mandate and Mandate Counsel. The Seller and Buyer have agreed to
                                                  2
       Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 68 of 78




undertake an initial sale of 200 BTC, with a 5 BTC bonus not inclusive in any pricing calculations,
as part of a 10,000 BTC minimum contract and Buyer is to send funds for this initial tranche only
directly to Escrow Counsel at Escrow Counsel's designated account set forth below. For all separate
tranches, Buyer is to send funds in the form of wire transfer to Mandate Counsel via the Account
information set forth below herein at Chase Bank, N.A. The Seller and Buyer further warrant and
agree that the funds for the remaining stipulated BTC in at least 200 BTC minimum tranches shall
be sent by Buyer via wire transfer to the Mandate Counsel's account set forth below at the Chase
Bank, N.A. unless otherwise agreed to in writing by the Seller and Buyer.

        RS.   This Agreement is in connection with a secondary market purchase and sale
transaction between a non-US person or his wholly owned entity, as Seller, a non-US institution, as
Buyer, but through its accounts held and domiciled in the United States, that involves digital BTC
currency. This purchase and sale transaction shall be deemed a private transaction pertaining to
digital currency and is not intended to be, and shall not be, interpreted or construed as a public
offer of purchase or sale of securities.

        R6.     Buyer, Seller, and Escrow Counsel all hereby acknowledge and agree, as affirmed as
undersigned below, that Mandate Counsel is legal counsel for Seller's Mandate, a Pennsylvania
Limited Liability Company, and that no undertaking for legal services by Mandate Counsel, nor
attorney-client relationship exists between Mandate Counsel and any among Buyer, Seller, or
Escrow Counsel. Buyer, Seller, and Escrow Counsel further agree and acknowledge that all
performance as governed by the Transaction Agreements, defined above as this Agreement and the
Sales Purchase Agreement incorporated by reference, including but not limited to the disbursement
of the transaction funds to Seller from the Mandate Counsel's IOLTA account, is strictly construed
by the procedure set forth in the Transaction Agreements. As agreed to in the Sales Purchase
Agreement between Seller and, for the avoidance of doubt, Buyer and Seller warrant and agree that
payment for the BTC shall immediately be released to the Escrow Counsel from Mandate Counsel
upon receipt from Buyer, and as set forth in the Transaction Agreements. Escrow Counsel warrants
and affirms that upon receipt of the first tranche funds sent directly by Buyer, as well as any
separate Mandate Counsel Net Funds Transfer, Escrow Counsel will hold all such funds in Trust as
a fiduciary for the benefit of Buyer, and not release to any parties, until Buyer receives the BTC.
Each of Seller, Buyer, and Escrow Counsel hereby agree and acknowledge to look exclusively to one
another for all remedies, in both law and equity, for any failure to perform, and further indemnify
and hold harmless Mandate Counsel and Seller's Mandate. Buyer, Seller, and Escrow Counsel all
explicitly accept and consent to the exclusive jurisdiction the State and Federal Courts of the
Commonwealth of Pennsylvania, Delaware County, USA in such state and federal courts which
preside and exercise jurisdiction in and for Delaware County, Pennsylvania, for any and all claims
by either Buyer, Seller, or Escrow Counsel, against Mandate Counsel or Seller's Mandate under
both this AGREEMENT and the Sale's Purchase Agreement, and agree that any interpretation of
this Agreement in regard to Escrow Counsel or Mandate Counsel shall exclusively be governed by
the laws of the Commonwealth of Pennsylvania, without regard to conflict of law principles. Buyer,
Seller, and Escrow Counsel further expressly agree, warrant, and accept that the prevailing party
in any such action brought against either Mandate Counsel, or Seller's Mandate shall be entitled to
recover its reasonable costs and attorney's fees for enforcement of this AGREEMENT or incurred
in defense of this Agreement, upon any order, decree, or award of judgment. By signing below,
each of Buyer, Seller, and Escrow Counsel further agree and acknowledge that Mandate Counsel
shall be entitled to, and any among Buyer, Seller, or Escrow Counsel shall be jointly and severally
liable for Mandate Counsel's reasonable attorneys' fees should Mandate Counsel prevail in
defending any claim brought against it in connection to the performance of Mandate Counsel's
duties under the terms of this Agreement or otherwise in performance of its duties as Mandate
Counsel; provided, however, that Mandate Counsel shall not be entitled for any loss, damage,
                                                3
        Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 69 of 78




liability, expense, or attorneys' fees arising out of Mandate Counsel's gross negligence, willful
misconduct, or failure to act in good faith. ALI interest earned on the funds held in the Mandate
Counsel's IOLTA are duly allocated to the IOLTA Board of the Supreme Court of Pennsylvania,
as authorized by the Statutes of the Commonwealth of Pennsylvania, which provide all interest for
funds earned in IOLTA Accounts be applied to support the provision of civil legal services to the
Commonwealth's poor and disadvantaged, as the Mandate Counsel is required to do under both
Pennsylvania Rule of Professional Conduct 1.15 for funds for nominal and short-term fiduciary
funds, as well as the IOLTA policies of JPMorgan Chase Bank, N.A., and Wells Fargo Bank, N.A.
Buyer and Seller agree and acknowledge that the interest on any funds held in the IOLTA shall be
allocated to the IOLTA Board of the Supreme Court of Pennsylvania, and shall be maintained in
the Mandate Counsel's IOLTA until released pursuant to this Transaction Agreements.

        R7. Escrow Counsel warrants and agrees that all funds sent to it by Buyer, including any
Mandate Counsel Net Funds Transfer, shall be held in trust in Escrow Counsel's attorney account
set forth below for the benefit of Buyer, and not released to any parties, until Buyer has received its
BTC. Escrow Counsel agrees to return any funds received by Buyer, including any Mandate
Counsel Net Funds Transfer, immediately to the party it received any such funds from within 24
hours should Seller fail to send any BTC as specified in the Transaction Agreements. Buyer, Seller,
and Escrow Counsel shall consent to the governing law, interpretation of escrow, and other matters
under as specified in this Agreement unless agreed separately otherwise. Regarding Buyer, Seller,
and Escrow Counsel as it pertains to the interpretation of this Agreement, its governing law, forum,
and the duties arising under Escrow Agent's duties fiduciary for the benefit of Buyer regarding
Buyer's funds Escrow Counsel bolds in Trust until BTC is sent as specified, Buyer, Seller, and
Escrow Counsel choose to interpret this Agreement and specifically the duties of Escrow Counsel
as if the Agreement is governed entirely under Malaysian law, and with the appropriate forum for
any dispute resolution in Kuala Lumpur, Malaysia.

       NOW, THEREFORE, in consideration of the mutual covenants contained herein, with the
foregoing recitals being incorporated herein and forming a part of this Agreement, the signatories
intend to be legally bound as follows:

        1.     Settlement Procedure. Mandate Counsel has entered into an engagement agreement
with SELLER'S MANDATE outlining the scope of his engagement and that he represents
SELLER'S MANDATE BVFR & ASSOCIATES, LLC % Dr, Jameson Lawrence, ESQ.. Pursuant
to the written Sales Purchase Agreement between BUYER and SELLER, BUYER has agreed to
send funds - excepting the first tranche - payable to KIRK LAW PLLC to MANDATE
COUNSEL'S IOLTA account (hereinafter, the "KIRK LAW IOLTA") for the purchase of at least
200 BTC with rolls and extensions excluding the aforementioned 205 BTC TEST TRANCHE at
market price minus the 2% NET discount to Buyer that shall be calculated based on the website
www.blockchain.com as of 10PM EST on the date that the proffered Buyer funds are fully available
in the KIRK LAW IOLTA. Upon receipt of any of Buyer's funds other than the 205 BTC test
tranche sent directly to Escrow Counsel, Buyer and Seller acknowledge and agree that payment for
the BTC shall be released by Mandate Counsel to Escrow Counsel upon receipt. Escrow Counsel
shall not release to Seller or any parties any funds received by Buyer or Mandate Counsel Net Funds
Transfer in its designated accounts as set forth in this Agreement until Buyer receives the BTC.
The Buyer will confirm and acknowledge receipt of the applicable BTC pricing from Seller on the
date of settlement for any and all BTC TRANCHES undertaken between the Buyer and Seller
hereto so that the Mandate Counsel knows the exact amount due from Buyer, and the Buyer further
agrees to provide Mandate Counsel with written confirmation via Adobe Sign as provided for in the
Sales Purchase Agreement.

                                                  4
       Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 70 of 78




       2.      Wire Transfer Information for Licensed Pennsylvania Attorney. The wire transfer
information for the Licensed Pennsylvania Attorney is as follows:

Firm: KIRK LAW PLLC
Bank: CHASE BANK, N.A.
Routing - U.S. Wire: [REDACTED]
Bank Acct: [REDACTED]
PA Attorney Registration No: 308436
Law Office Address : 225 Wilmington West-Chester Pike, Suite 200
       Chadds Ford, PA 19317
Bank Branch Address.
6600 S MoPac Expy, Suite 1000, Austin TX 78749
Bank contact: Leticia Ibarra
Phone number: (512) 891-5204

       3. Wire Transfer Information for Escrow Counsel

NAME OF ACCOUNT: Sabarudin Othman & Ho
ACCOUNT NO: [REDACTED]
SWIFT CODE: [REDACTED]
BANK: Hong Leong Bank Bhd
BANK BRANCH ADDRESS: No 32 Jalan Telawi 3, Bangsar Baru, 59100, Kuala Lumpur, Malaysia


        4.      Insurance and Licensing Information. Mandate Counsel agrees, upon request, to
provide proof of: (i) errors and omissions insurance; (ii) licensing to serve as an attorney in
PENNSYLVANIA; and (iii) that the Licensed PENNSYLVANIA Attorney's IOLTA is maintained
in a regulated attorney trust account for the benefit of its clients, and administered in accordance
with the Transaction's Agreements. Escrow Counsel agrees, upon request, to provide proof of: (i)
errors and omissions insurance; (ii) licensing to serve as an attorney in the Federation of Malaysia;
and (iii) that the Escrow Counsel's account provided above is maintained in a corporate account
that provides for segregation of funds held for the benefit of clients and third party beneficiaries,
and administered in accordance with the Transaction's Agreements.

NOW, THEREFORE, the Buyer, Seller, Mandate Counsel, and Escrow Counsel intending to be
bound as of September_, 2020 execute this Agreement where provided below. This Agreement
may be executed in counterparts and a facsimile signature may be accepted the same as an original
signature.

THIS CONTEMPLATED BTC TRANSACTION FOR AT LEAST THE INITIAL 205 BTC
TRANCHE MUST BE EXECUTED AND COMPLETED WITHIN            BUSINESS DAYS OF THE
DATE SET FORTH ABOVE (September_, 2020) OF SIGNING OR IT BECOMES NULL & VOID
UNLESS OTHERWISE AGREED TO BY SELLER AFTER A 10% NON-PERFORMANCE FEE
IS DEDUCTED FROM BUYER'S FUNDS IN THE EVENT BUYER FAILS TO SEND ALL
REQUIRED FUNDS TO ESCROW COUNSEL OR MANDATE COUNSEL HEREIN WITHIN 24
HOURS OF THE EXECUTION OF THIS AGREEMENT AND THE RELATED BTC SALES
AND PURCHASE AGREEMENT REFERENCED ABOVE. THE SELLER ALSO AGREES TO
PAY A 10% NON-PERFORMANCE FEE OF AT LEAST 20 BTC (OR WHATEVER AMOUNT
THE PARTIES HERETO AGREE UPON FOR SETTLEMENT) lF THE BTC IS NOT
DELIVERED WITHIN 24 HOURS OF MANDATE COUNSEL OR ESCROW COUNSEL'S
RECEIPT OF FULLY CLEARED AND AVAILABLE FUNDS FROM BUYER. FOR THE
                                                 5
       Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 71 of 78




AVOIDANCE OF DOUBT, BUYER AND SELLER WARRANT AND AGREE THAT PAYMENT
FOR THE BTC SHALL NOT BE RELEASED TO SELLER OR ANY PARTIES, EXCEPTING
THE SELLER'S MANDATE, BY THE MANDATE COUNSEL OR ESCROW COUNSEL FROM
THE DESIGNATED ACCOUNTS AS SET FORTH IN THIS AGREEMENT FOR
ADMINISTRATION OF FEES AND COMMISSIONS FROM SALE AND PURCHASE OF
BITCOIN COMMODITY UNTIL THE BUYER RECEIVES THE BTC.

KIRK LAW PLLC
Mandate Counsel:




By: ___
     � --�    -   �--   -  -
JO�Esq., Founding Shareholder
KIRK LAW PLLC
SEEN AND AGREED: 9/22/2020


SABARUDIN OTHMAN & HO
Escrow Counsel:




By:��
KENNETH GODFREY GOMES, PRINCIPAL
SABARUDIN OTHMAN & HO
SEEN AND AGREED: 9/23/2020


FOR AND ON BEHALF OF THE SELLER:
BULK BITCOIN TRADER LTD




JAMES SMITH, PRINCIPAL

Date: September ...ll_, 2020

U.K. Passport#532879412
Issue Date: 06/23/2015
Expiry Date: 06/22/2025




                                      6
         Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 72 of 78




 FOR AND BEHALF OF THE BUYER:
 ZAFTR,IN�
 By:   3/21

 Name: Mr. Nathan Montgomery
 Title: Chief Executive Officer, President,and Sole Director
 Canadian Passport #HD733314 expiring 07/21/2025
 Date: September 23, 2020




   "ACCEPTED AND AGREED WITHOUT CHANGE (ELECTRONIC SIGNATURE IS VALID
   AND ACCEPTED SAME AS HAND SIGNATURE)"
   EDT (Electronic Document Transmission)
   EDT (Electronic document transmissions) shall be deemed valid and in respect of any provisions of
   this Contract. As applicable, this agreement shall be:
1- Incorporate U.S. Public Law106-229, "Electronic Signatures in Global and National Commerce
   Act" or such other applicable law conforming to the
   UNCITRAL Model Law on Electronic Signatures (2001) and
2-ELECTRONIC COMMERCE AGREEMENT (ECE/TRADE/257, Geneva, May 2000) adopted by
   the United Nations Centre for Trade Facilitation and
   Electronic Business (UN/CEFACT).
3-EDTdocumentsshallbesubjecttoEuropeanCommunityDirectiveNo.95/46/EEC, as applicable. Either
   Party may request the hard copy of
   any document that has been previously transmitted by electronic means provided, however, that
   any     such      request     shall     in    no     manner   delay     the     parties     from
   performingtheirrespectiveobligationsanddutiesunderEDTinstruments.




                                                  7
Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 73 of 78




                EXHIBIT F
          Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 74 of 78




                                    225 WILMINGTON‐WEST CHESTER PIKE
                                                SUITE 200
                                         CHADDS FORD, PA 19317
                                       DISTRIBUTEDLAWGROUP.COM
                                          TELEPHONE 512.360.0049


                                             OCTOBER 16, 2020


SENT VIA EMAIL

Zaftr, Inc.
c/o Mr. Nathaniel Mark Montgomery
CEO & Sole Director
Email: Nathan@zaftr.com

Seller’s confidential entity as defined herein
c/o Mr. James Smith
Director
Email: c/o Seller’s Mandate, defined herein, drjbvfr@gmail.com

BVFR & Associates LLC
c/o Dr. Jameson Lawrence, Esq.
CEO & Managing Member
Email: drjbvfr@gmail.com

Sabarudin Othman & Ho
c/o Mr. Kenneth Godfrey Gomes
Managing Attorney
Email: gomesneth70@gmail.com

Re: Addendum to Agreement for Administration of Fees and Commissions from Sale and
       Purchase of Commodities


Dear Messrs. Montgomery, Smith, and Gomes:

       Please find this letter addendum (this “Addendum”) to a certain Agreement for
Administration of Fees and Commissions dated September 23, 2020 referencing Private and
Confidential Contract Code 09222020343BVFR197568 (the “Administration Agreement”) as
provided for and agreed by Kirk Law PLLC d/b/a Distributed Law Group, a Pennsylvania
Professional Limited Liability Company with registered address of 225 Wilmington West
Chester Pike, Suite 200, Chadds Ford, PA 19317 (the “Firm”, “DLG”, or “Mandate Counsel”),
         Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 75 of 78




Zaftr, Inc., a Canadian based Corporation duly organized under the laws of the Province of
Alberta, Canada, and having principal place of business and Registered Office Address at Suite
2500, 500 4th Ave., Calgary, Alberta, Canada, T2P 2V6 (“Zaftr” or “Buyer”), the Seller, as
defined in the Previous Documents as defined in this Addendum infra, which is a business
organized under the laws of the United Kingdom of Great Britain and Northern Ireland, with
Registered Office at Kemp House 160 City Road, London, United Kingdom, EC1V 2NX
represented by Mr. James Smith as signatory, and the below mentioned Seller’s Counsel as its
legal counsel ( “Seller”), and Sabarudin, Othman & Ho, a law firm and its licensed attorney
Kenneth Godfrey Gomes, in the Federation of Malaysia, 12-2, Jalan Telawi Dua, Bangsar Baru,
59100, Kuala Lumpur, Malaysia ( “Seller’s Counsel” or “Escrow Counsel”) as signatories to
the Administration Agreement. Mandate Counsel is counsel to BVFR & Associates LLC, a
Pennsylvania Limited Liability Company which is the Seller’s Mandate (hereinafter “BVFR” or
“Seller’s Mandate”) and authorized representative to deliver this Addendum to Seller. Seller’s
Counsel, Mandate Counsel, Seller’s Mandate, Buyer, and Seller (collectively, the “Parties”)
agree to the provisions set forth in this Addendum.

        WHEREAS, the Parties incorporate by reference the Administration Agreement, and
further incorporate by reference the Sales Purchase Agreement as defined in the Administration
Agreement with transaction code 09222020343BVFR197568 (the “Sales Purchase
Agreement”) to modify the provisions thereto as provided in this Addendum as follows:

       1.      The units of commodities as specified in the Administration Agreement and Sales
Purchase Agreement (collectively, the “Previous Documents”) is hereby amended to reflect five-
hundred-and-ten (510) units to be transferred by Seller to Buyer (the “Revised Units”), and Buyer
and Seller further agree that the two-hundred-and-five (205) units referenced in Prior Documents
have been paid for in full to Seller’s Counsel to hold in trust as a fiduciary of Buyer.

       2.     Seller and Seller’s Counsel amend the Previous Documents to guarantee delivery
of the Revised Units upon receipt of the Additional Net Funds, as defined below, delivered by
Mandate Counsel from its Attorney IOLTA account as follows:

Firm: KIRK LAW PLLC
Bank: CHASE BANK, N.A.
Routing - [REDACTED]
Bank Acct: [REDACTED]
PA Attorney Registration No: 308436
Law Office Address : 225 Wilmington West-Chester Pike, Suite 200
       Chadds Ford, PA 19317
Bank Branch Address.
6600 S MoPac Expy, Suite 1000, Austin TX 78749
Bank contact: Leticia Ibarra
Phone number: (512) 891-5204



                                                                                        Page | 2
         Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 76 of 78




        3.    Seller’s Counsel and Seller hereby modify the Escrow Counsel account as defined
in the Administration Agreement to receive the Additional Net Funds to the following account for
Seller’s Counsel (hereinafter the “Escrow Counsel Account”):

                               SABARUDIN OTHMAN & HO

               BENEFICIARY NAME：CONJOIN-WIN INTERNATIONAL(H.K.) CO., LIMITED
               BENEFICIARY ADDRESS RM 2902 29/F HO KING COMM CTR 2-16 FA YUEN ST
               MONGKOK KLN HONG KONG
               ACCOUNT NO.：[REDACTED]
               SWIFT CODE：[REDACTED]
               BANK NAME：OVERSEA-CHINESE BANKING CORPORATION LIMITED
               BANK ADDRESS：OCBC BANK,65 CHULIA STREET#01- 00 OCBC CENTRE,
               SINGAPORE 049513


        4.      Seller and Seller’s Counsel hereby agree and guarantee to Buyer that the Revised
Units shall be sent to Buyer as per Buyer’s instructions in the Previous Documents within 24 hours
of receipt of the Additional Net Funds sent by Mandate Counsel, and the Parties hereby agree that
Additional Net Funds means: any and all funds for the commodities sent as provided for in the
Previous Documents which are sent by Mandate Counsel from the Chase Bank account specified
in the Previous Documents, which funds are the lawful funds for the benefit of Buyer, and the
receipt of which is accepted, agreed, acknowledged and guaranteed by Seller and Seller’s Counsel
shall constitute being “received” upon the date on which the receiving BANK for the Escrow
Counsel Account can electronically identify that said funds are within its banking system,
regardless of when the BANK for the Escrow Counsel Account posts or clears said funds to the
Escrow Counsel Account, and for the avoidance of doubt does not mean when such funds have
fully cleared or otherwise are fully available as previously provided for in the Administration
Agreement, the terms providing for full clearance and availability are hereby replaced by this
definition of Additional Net Funds in this Addendum.

        5.      Seller and Seller’s Counsel guarantee that the Revised Units, and any such further
units to be sent as provided for in this Addendum and the Previous Documents upon Seller’s
Counsel receiving the Additional Net Funds from Mandate Counsel (the “Subsequent Units”)
shall be sent no later than twenty-four (24) hours after receiving Additional Net Funds from
Mandate Counsel. Failure to transfer Revised Units or Subsequent Units within twenty-four hours
after receiving Additional Net Funds from Mandate Counsel shall be a material breach, and Buyer
shall be entitled to all remedies provided for in the Previous Documents.

       6.    The Parties agree and incorporate the jurisdiction, venue, governing law, and
remedies specifically as applicable to the Firm and BVFR as provided for in the Previous
Documents.



                                                                                         Page | 3
                 Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 77 of 78




       WHEREFORE, for good and valuable consideration, the sufficiency for which the Parties
hereby acknowledge by signing this Addendum as set forth herein, the terms of this Addendum
hereby modified the Previous Documents as set forth herein.

                                                                [SIGNATURE PAGE FOLLOWS]

KIRK LAW PLLC

BY:
John A. Kirk, Esq.
Founding Shareholder

Date: _1_0_._2_1_._2_0_2_0__________




BVFR & ASSOCIATES, LLC

BY:   Dr. Jameson Lawrence, ESQ./CEO (Oct 21, 2020 11:27 EDT)


Dr. Jameson Lawrence, Esq.
CEO & Managing Member
             Oct 21, 2020
Date: ____________________




                                                                                           Page | 4
        Case 2:21-cv-02177-WB Document 1 Filed 05/12/21 Page 78 of 78




SELLER – a confidential entity verified by Seller’s Counsel



BY: _____________________
MR. JAMES SMITH
DIRECTOR

DATE: 18/10/2020



ZAFTR, INC




BY:
Nathaniel Mark Montgomery
CEO, President, and Sole Director
       Oct 21, 2020
Date: __________________




SABARUDIN OTHMAN & HO




BY:
MR. KENNETH GODFREY GOMES
MANAGING ATTORNEY

DATE: _18/10/2020

                                                                        Page | 5
